Exhibit 10.1

 

Execution Copy

 

ASSET PURCHASE AGREEMENT

 

by and between

 

PSH ACQUISITION CORPORATION

 

as Seller

 

and

 

HHC POPLAR SPRINGS, INC.

 

as Purchaser

 

Dated as of May 13, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page No.


--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS; SALE AND TRANSFER OF ASSETS; CONSIDERATION; CLOSING

   1

1.1

  

Definitions

   1

1.2

  

Purchase Price

   2

1.3

  

Closing Date

   3

1.4

  

Items to be Delivered by Seller at Closing

   3

1.5

  

Items to be Delivered by Purchaser at Closing

   4

1.6

  

Prorations and Utilities

   5

1.7

  

Transfer of Seller Assets

   6

1.8

  

Excluded Assets

   8

1.9

  

Assumed Obligations

   9

1.10

  

Excluded Liabilities

   9

1.11

  

Working Capital Payment.

   10

1.12

  

Percentage Payment.

   12

1.13

  

Variable Payment.

   13

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

   13

2.1

  

Authority

   13

2.2

  

Authorization/Execution

   13

2.3

  

Organization and Good Standing; No Subsidiaries; No Conflicts; Shareholders.

   13

2.4

  

Financial Statements; Changes.

   14

2.5

  

Tax and Other Returns and Reports

   15

2.6

  

Material Contracts.

   15

2.7

  

Real and Personal Property; Title to Property; Leases.

   16

2.8

  

Intangible Property

   17

2.9

  

Legal Proceedings

   17

2.10

  

Accounting Records; Internal Controls; Absence of Certain Payments.

   18

2.11

  

Insurance

   18

2.12

  

Employees.

   18

2.13

  

Employee Benefits.

   19

2.14

  

Certain Interests

   19

2.15

  

Intercompany Transactions

   20

2.16

  

Inventories

   20

2.17

  

Receivables

   20

2.18

  

Third Party Payors and Suppliers

   20

2.19

  

Worker Adjustment and Retraining Notification (WARN)

   20

2.20

  

Environmental Compliance

   20

2.21

  

Powers of Attorney

   22

2.22

  

Accreditation; Medicare and Medicaid; Third-Party Payors; Compliance with Health
Care Laws.

   22

2.23

  

Compliance Program

   24

2.24

  

HIPAA

   24

2.25

  

Restricted Grant and Loan Programs

   24

 

ii



--------------------------------------------------------------------------------

2.26

  

Experimental Procedures

   24

2.27

  

Medical Staff; Physician Relations

   24

2.28

  

Solvency

   25

2.29

  

No Brokers or Finders

   25

2.30

  

Disclaimer

   25

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

   25

3.1

  

Authority

   25

3.2

  

Authorization/Execution

   26

3.3

  

Organization and Good Standing; No Violation.

   26

3.4

  

Brokers and Finders

   26

3.5

  

Solvency

   26

3.6

  

No Other Facilities

   27

ARTICLE 4

COVENANTS OF SELLER

   27

4.1

  

Access and Information; Inspection Period, Preparation of Exhibits and Schedules

   27

4.2

  

Conduct of Business

   27

4.3

  

Negative Covenants

   28

4.4

  

Consents

   29

4.5

  

Additional Financial Information

   29

4.6

  

No-Shop.

   29

4.7

  

Seller’s Efforts to Close

   30

4.8

  

Title Matters.

   30

4.9

  

Termination Cost Reports

   31

4.10

  

Updating of Disclosure Schedules

   31

4.11

  

Poplar West Tract

   31

4.12

  

Environmental Remediation

   32

ARTICLE 5

COVENANTS OF PURCHASER

   32

5.1

  

Purchaser’s Efforts to Close

   32

5.2

  

Required Governmental Approvals

   32

5.3

  

Excluded Assets

   32

5.4

  

Confidentiality

   32

5.5

  

Enforceability

   33

5.6

  

Waiver of Bulk Sales Law Compliance

   33

5.7

  

COBRA.

   33

5.8

  

Transition Services

   33

ARTICLE 6

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

   34

6.1

  

Signing and Delivery of Instruments

   34

6.2

  

Unfavorable Action or Proceeding

   34

6.3

  

Performance of Covenants

   34

6.4

  

Opinion of Counsel for Purchaser

   34

6.5

  

Governmental Authorizations

   34

 

iii



--------------------------------------------------------------------------------

ARTICLE 7

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

   35

7.1

  

Governmental Authorizations

   35

7.2

  

Signing and Delivery of Instruments

   35

7.3

  

Performance of Covenants

   35

7.4

  

Unfavorable Action or Proceeding

   35

7.5

  

Opinion of Counsel

   35

7.6

  

Title Insurance Policy

   35

7.7

  

No Material Adverse Change

   35

7.8

  

Required Consents

   35

ARTICLE 8

TERMINATION

   36

8.1

  

Termination

   36

8.2

  

Termination Consequences

   36

8.3

  

Risk of Loss

   36

ARTICLE 9

POST-CLOSING MATTERS

   38

9.1

  

Excluded Assets and Excluded Liabilities

   38

9.2

  

Preservation and Access to Records After the Closing.

   38

9.3

  

Provision of Benefits of Certain Contracts

   39

9.4

  

Employee Matters

   40

9.5

  

Misdirected Payments, Etc

   41

9.6

  

Post-Closing Operations of the Hospital

   41

9.7

  

Seller Corporate Existence

   41

ARTICLE 10

SURVIVAL AND INDEMNIFICATION

   41

10.1

  

Survival

   41

10.2

  

Indemnification of Purchaser by Seller.

   42

10.3

  

Indemnification of Seller by Purchaser.

   43

10.4

  

Method of Asserting Claims

   44

10.5

  

Exclusive

   47

10.6

  

Right of Set-Off

   47

ARTICLE 11

TAX AND COST REPORT MATTERS

   47

11.1

  

Tax Matters; Allocation of Purchase Price.

   47

11.2

  

Cost Report Matters.

   48

ARTICLE 12

MISCELLANEOUS PROVISIONS

   48

12.1

  

Entire Agreement

   48

12.2

  

Further Assurances and Cooperation

   49

12.3

  

Successors and Assigns

   49

12.4

  

Governing Law

   49

12.5

  

Amendments

   49

 

iv



--------------------------------------------------------------------------------

12.6

  

Notices

   49

12.7

  

Headings

   50

12.8

  

Confidentiality and Publicity

   50

12.9

  

Third Party Beneficiary

   50

12.10

  

Expenses and Attorneys’ Fees

   50

12.11

  

No Waiver

   51

12.12

  

Severability

   51

12.13

  

Counterparts

   51

 

v



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

EXHIBIT


--------------------------------------------------------------------------------

 

DESCRIPTION

--------------------------------------------------------------------------------

A   Bill of Sale B   Real Estate Lease Assignment C   Special Warranty Deed D  
Opinion of Counsel for Seller E   Power of Attorney F   Escrow Agreement G  
Opinion of Counsel for Purchaser

 

vi



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

SCHEDULE

--------------------------------------------------------------------------------

  

DESCRIPTION

--------------------------------------------------------------------------------

1.7(a)

   Owned Real Property

1.7(b)

   Leased Real Property

1.7(f)(i)

   Contracts

1.7(f)(ii)

   Excluded Contracts

1.8(o)

   Other Excluded Assets

1.9(f)

   Other Assumed Obligations

1.11

   Net Working Capital

1.12

   EBITDA Principles and Covenants

2.3(b)

   Subsidiaries/Investments

2.3(c)

   Consents/Conflicts

2.3(d)

   Shareholders of Seller

2.4

   Financial Statement Matters

2.5

   Tax Matters

2.7

   Titled Tangible Property Conditions

2.8

   Intangible Property

2.9

   Litigation

2.11

   Insurance/Claims

2.12

   Employees

2.13

   Employee Plans

2.14

   Affiliate Transactions

2.15

   Intercompany Transactions

2.18

   Payor Contracts

2.20

   Environmental Matters

2.22

   Medicare/Medicaid Compliance

2.27

   Medical Staff Matters

2.29

   Broker

4.11

   Poplar West Tract Plat

5.8

   Transition Services

7.6

   Leasehold Title Policies

7.8

   Required Consents

11.1(b)

   Allocation of Purchase Price

 

vii



--------------------------------------------------------------------------------

TABLE OF DEFINED TERMS

 

Term

--------------------------------------------------------------------------------

   Page


--------------------------------------------------------------------------------

Accounting Firm

   11

Accounts Receivable

   6

Affiliate

   29

Agency Settlements

   48

Aggregate Damage

   37

Agreement

   1

Assets

   6

Assumed Obligations

   9

Bill of Sale

   3

Claim Notice

   44

Closing

   3

Closing Date

   3

COBRA Coverage

   33

Code

   19

Commonly Controlled Entity

   19

Confidential Information

   32

Contract and Lease Consents

   29

Contracts

   6

Control

   29

Damages

   42

Disclosure Schedules

   2

DMHMRSAS

   22

Document Retention Period

   38

EBITDA of the Hospital

   12

Effective Time

   3

Environmental Laws

   20

ERISA

   19

Escrow Agent

   11

Escrow Agreement

   4

Excluded Assets

   8

Excluded Contracts

   6

Excluded Liabilities

   10

Execution Date

   1

GAAP

   10

Government Programs

   7

Government Receivables

   7

Governmental Approvals

   4

Guaranteed Obligations

   53

Guarantor

   53

HIPAA

   9

Hospital

   1

Hospital Historical GAAP Principles

   10

 

viii



--------------------------------------------------------------------------------

Indemnified Party

   44

Indemnifying Party

   44

Indemnity Notice

   46

Independent Consultant

   37

Inpatient Hospital

   1

Interim Balance Sheet Date

   14

Inventory

   7

Knowledge of Purchaser

   2

Knowledge of Seller

   2

Leased Real Property

   6

Leasehold Title Policy

   30

Leases

   6

Licenses

   6

Material Adverse Change

   2

Material Adverse Effect

   2

Material Contract

   15

Net Working Capital

   10

Notice Period

   44

Objections

   30

Original Closing Date

   37

Owned Real Property

   6

Owner’s Title Policy

   30

Percentage Payment

   12

Permitted Encumbrances

   16

Person

   30

Personal Property

   6

Plan

   19

Poplar Place

   1

Poplar Transitions

   1

Poplar West

   1

Power of Attorney

   4

Prepaids

   7

Purchase Agreement

   53

Purchase Price

   2

Purchaser

   1

Purchaser’s Pre-Closing Covenants

   43

Purchaser’s Surviving Covenants

   43

Real Estate Lease Assignments

   3

Real Estate Leases

   6

Real Property

   6

Receivable Records

   8

Recovery Center

   1

Relevant Claim

   42

Required Consents

   35

Seller

   1

Seller Cost Reports

   31

Seller Parties

   43

 

ix



--------------------------------------------------------------------------------

Seller’s Pre-Closing Covenants

   42

Seller’s Surviving Covenants

   42

Solvency

   26

Special Warranty Deed

   3

Submittal Date

   38

Superseded Agreements

   48

Survey

   30

Survival Period

   41

Third Party Claim

   44

Title Commitment

   30

Title Company

   30

Title Instruments

   30

Title Notice

   30

Title Policies

   30

Variable Payment

   13

WARN Act

   40

Working Capital Escrow Deposit

   11

 

x



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is made and entered into as of
the 13th day of May, 2004 (the “Execution Date”) by and between PSH ACQUISITION
CORPORATION, a Virginia corporation (“Seller”), and HHC POPLAR SPRINGS, INC., a
Virginia corporation (“Purchaser”).

 

R E C I T A L S:

 

A. WHEREAS, Seller operates the following facilities:

 

  (i) Poplar Springs Hospital, a 125 bed acute adult and adolescent psychiatric
and residential treatment care facility, which is owned by Seller (the
“Inpatient Hospital”);

 

  (ii) Poplar West – A Youth Development Center, a 36 bed male adolescent
residential treatment care facility and 60 student special educational program
for At-Risk Students, which is owned by Seller (“Poplar West”);

 

  (iii) Poplar Place of Sutherland, an 8 bed boys group home, which is owned by
Seller (“Poplar Place”);

 

  (iv) Poplar Transitions of the Shenandoah Valley, a 20 bed female adolescent
residential treatment care facility, which is leased by Seller (“Poplar
Transitions”); and,

 

  (v) Recovery Center of Richmond, an intensive outpatient adult and adolescent
psychiatric care program, which is leased by Seller (“Recovery Center”) (the
Inpatient Hospital, Poplar West, Poplar Place, Poplar Transitions and Recovery
Center, collectively, the “Hospital”); and

 

B. Purchaser desires to purchase from Seller, and Seller desires to sell to
Purchaser, all of the assets owned by Seller used in connection with the
operation of the Hospital, for the consideration and upon the terms and
conditions contained in this Agreement.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained in this Agreement, the parties hereto agree as
follows:

 

ARTICLE 1

DEFINITIONS; SALE AND TRANSFER OF ASSETS;

CONSIDERATION; CLOSING

 

1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly provided or unless the context otherwise requires,

 

(a) The defined terms used in this Agreement shall include the plural as well as
the singular.

 

1



--------------------------------------------------------------------------------

(b) All accounting terms not otherwise defined herein have the meanings assigned
under GAAP (as defined herein).

 

(c) All references in this Agreement to designated “Articles,” “Sections” and
other subdivisions are to the designated Articles, Sections and other
subdivisions of the body of this Agreement.

 

(d) Pronouns of either gender or neuter shall include, as appropriate, the other
pronoun forms.

 

(e) The words “including” and “include” shall be deemed to mean in each instance
“including, without limitation.”

 

(f) The words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole, including the Exhibits and Schedules
attached hereto, and not to any particular Article, Section or other
subdivision.

 

(g) “Disclosure Schedules” shall mean the schedules attached to and constituting
a part of this Agreement.

 

(h) “Knowledge of Purchaser,” and similar variations thereof, shall mean the
actual knowledge, as of the relevant date, of David K. White, Ph.D., Donald W.
Thayer, Ronald C. Drabik, John E. Pitts or Rick Shriver after reasonable inquiry
of employees or agents of Purchaser that were involved in its due diligence
review of Seller and the Hospital.

 

(i) “Knowledge of Seller” shall mean the actual knowledge, as of the relevant
date, of Anthony J. Vadella or N. Matthew Lisagor after reasonable inquiry of
senior employees of the Hospital responsible for the relevant matters.

 

(j) “Material Adverse Change” or “Material Adverse Effect,” when used with
respect to Seller or the Hospital, shall mean any material adverse change in or
effect on the Inpatient Hospital or the Hospital taken as a whole or the Assets
taken as a whole, other than changes or effects that are or result from
occurrences relating to the United States economy generally or the United States
health care industry generally.

 

Capitalized terms used in this Agreement shall have the definitions assigned to
such terms elsewhere in this Agreement. For ease of reference, the section
containing the definition of each such capitalized term is set forth in the
table of defined terms included elsewhere as a part of this Agreement.

 

1.2 Purchase Price. Subject to the terms and conditions of this Agreement, the
aggregate purchase price to be paid by Purchaser to Seller for the purchase of
the Assets (the “Purchase Price”) shall consist of (a) the Closing Purchase
Price Payment, (b) the Working Capital Payment, (c) the Percentage Payment and
(d) the Variable Payment as described below:

 

(a) The Closing Purchase Price Payment shall be the sum of Twenty-Nine Million
Five Hundred Fifty Thousand and No/100th Dollars ($29,550,000) which shall be
payable in cash at the Closing.

 

2



--------------------------------------------------------------------------------

(b) The Working Capital Payment shall be the payment set forth in Section 1.11
which shall be payable as set forth in Section 1.11.

 

(c) The Percentage Payment shall be the payment set forth in Section 1.12 which
shall be payable as set forth in Section 1.12.

 

(d) The Variable Payment shall be the payment set forth in Section 1.13 which
shall be payable as set forth in Section 1.13.

 

1.3 Closing Date. The consummation of the transactions contemplated by this
Agreement (“Closing”) shall take place at 10:00 a.m. at the offices of Hunton &
Williams, L.L.P., Richmond, Virginia, on or before five (5) business days after
all conditions precedent and other matters required to be completed as of the
Closing Date have been or will be completed on such date or such other date,
time and place as the parties shall mutually agree (the “Closing Date”). The
Closing with respect to the transfer of the Assets, shall be deemed to have
occurred and to be effective as between the parties as of 12:01 a.m. (determined
by reference to the local time zone in which the Hospital is located) on the
Closing Date (the “Effective Time”).

 

1.4 Items to be Delivered by Seller at Closing. At or before the Closing, Seller
shall deliver to Purchaser the following, duly executed by Seller where
appropriate:

 

(a) General Assignment, Bill of Sale and Assumption of Liabilities in the form
of Exhibit A attached hereto (the “Bill of Sale”);

 

(b) Assignment and Assumption of Real Estate Leases in the form of Exhibit B
attached hereto with respect to each Leased Real Property (the “Real Estate
Lease Assignments”);

 

(c) Special Warranty Deed in the form of Exhibit C attached hereto with respect
to each Owned Real Property (the “Special Warranty Deed”);

 

(d) original certificates of good standing, or comparable status, of Seller,
issued by the Commonwealth of Virginia, dated no earlier than a date which is
fourteen (14) calendar days prior to the Closing Date;

 

(e) an opinion of counsel for Seller in substantially the form attached hereto
as Exhibit D;

 

(f) a certificate of Seller, executed by the President or any Vice President of
Seller, certifying to Purchaser (a) that all the representations and warranties
of Seller contained herein are true as of the Closing Date with the same effect
as though made at such time, except to the extent such representations and
warranties expressly relate to an earlier date, in which case such
representations and warranties are true on and as of such earlier date, (b) that
Seller has in all material respects performed or complied with the covenants and
agreements required of Seller set forth in this Agreement to be satisfied by the
Closing Date and (c) that all of the conditions contained in Article 6 have been
satisfied except those, if any, waived in writing by Seller;

 

3



--------------------------------------------------------------------------------

(g) a certificate of the corporate Secretary of Seller certifying to Purchaser
(a) the incumbency of the officers of Seller on the Execution Date and on the
Closing Date and bearing the authentic signatures of all such officers who shall
execute this Agreement and any additional documents contemplated by this
Agreement and (b) the due adoption and text of the resolutions of the boards of
directors of Seller and of the shareholders of Seller, authorizing (i) the
transfer of the Assets and Assumed Obligations by Seller to Purchaser and (ii)
the execution, delivery and performance of this Agreement and all ancillary
documents and instruments by Seller, and that such resolutions have not been
amended or rescinded and remain in full force and effect on the Closing Date;

 

(h) Releases of liens and mortgages and UCC termination statements for any and
all financing statements filed with respect to the Assets (other than those
relating to the Contracts) by the holders of such liens or mortgages or the
secured parties named in such financing statements, or written undertakings to
provide the same to Purchaser upon payment of the amounts secured thereby;

 

(i) if and to the extent the provisions thereof are permitted by and consistent
with applicable law, a Limited Power of Attorney for use of Pharmacy License,
DEA and Other Registration Numbers, and DEA Order Forms, in the form of Exhibit
E attached hereto (the “Power of Attorney”);

 

(j) all Required Consents (as defined in Section 7.8);

 

(k) the Escrow Agreement in the form of Exhibit F attached hereto (the “Escrow
Agreement”);

 

(l) all governmental approvals and authorizations that are required for the
consummation of the transactions contemplated by this Agreement (the
“Governmental Approvals”); and

 

(m) such other instruments, certificates, consents or other documents which are
reasonably necessary to carry out the transactions contemplated by this
Agreement and to comply with the terms hereof.

 

1.5 Items to be Delivered by Purchaser at Closing. At or before the Closing,
Purchaser shall execute and deliver or cause to be delivered to Seller the
following, duly executed by Purchaser where appropriate:

 

(a) payment of the Closing Purchase Price Payment on the Closing Date by wire
transfer of immediately available funds to Seller to the account specified by
Seller which account Seller shall specify to Purchaser not less than three (3)
business days prior to the Closing Date in writing;

 

(b) payment of the Working Capital Escrow Deposit on the Closing Date by wire
transfer of immediately available funds to the Escrow Agent to the account
specified by the Escrow Agent which account the Escrow Agent shall specify to
Purchaser not less than three (3) business days prior to the Closing Date in
writing;

 

4



--------------------------------------------------------------------------------

(c) a certificate of Purchaser, executed by the President or any Vice President
of Purchaser, certifying to Seller (a) that all the representations and
warranties of Seller contained herein are true as of the Closing Date with the
same effect as though made at such time, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true on and as of such earlier
date, (b) that Purchaser has in all material respects performed or complied with
the covenants and agreements required of Purchaser set forth in this Agreement
required to be satisfied by the Closing Date and (c) that all of the conditions
contained in Article 7 have been satisfied except those, if any, waived in
writing by Purchaser;

 

(d) a certificate of the corporate Secretary of Purchaser certifying to Seller
(a) the incumbency of the officers of Purchaser on the Execution Date and on the
Closing Date and bearing the authentic signatures of all such officers who shall
execute this Agreement and any additional documents contemplated by this
Agreement and (b) the due adoption and text of the resolutions of the Board of
Directors of Purchaser authorizing the execution, delivery and performance of
this Agreement and all ancillary documents and instruments by Purchaser, and
that such resolutions have not been amended or rescinded and remain in full
force and effect on the Closing Date;

 

(e) an opinion of counsel for Purchaser in substantially the form attached
hereto as Exhibit G;

 

(f) original certificate of good standing, or comparable status, of Purchaser,
issued by the State Corporation Commission of the Commonwealth of Virginia dated
no earlier than a date which is fourteen (14) calendar days prior to the Closing
Date;

 

(g) the Bill of Sale;

 

(h) the Real Estate Lease Assignments;

 

(i) the Escrow Agreement;

 

(j) the Power of Attorney;

 

(k) payment of the fee in the amount of $75,000 due to Dan Smith, the financial
advisor for Seller, by wire transfer of immediately available funds to the
account specified by such financial advisor which the financial advisor shall
specify to Purchaser not less than three (3) business days prior to the Closing
Date in writing; and

 

(l) such other instruments, certificates, consents or other documents which are
reasonably necessary to carry out the transactions contemplated by this
Agreement and to comply with the terms hereof.

 

1.6 Prorations and Utilities. To the extent not included in the calculation of
Net Working Capital or otherwise prorated pursuant to this Agreement, Purchaser
and Seller shall prorate (as of the Effective Time), to the extent applicable to
the Assets, real estate and personal

 

5



--------------------------------------------------------------------------------

property lease payments, real estate and personal property taxes, assessments
and other similar charges against real estate, and utility charges. If accurate
allocations as to such matters cannot be made at Closing because current bills
are not obtainable, the parties shall allocate such income or expense at Closing
on the best available information, subject to adjustment upon receipt of the
final bill or other evidence of the applicable item of income or expense.

 

1.7 Transfer of Seller Assets. On the Closing Date, Seller shall assign,
transfer, convey and deliver to Purchaser, and Purchaser shall acquire, all of
Seller’s right, title and interest in and to all assets and properties of
Seller, as such assets shall exist on the Closing Date, that are utilized in any
respect in connection with the operation of the Hospital, other than the
Excluded Assets (collectively, the “Assets”), such transfer being deemed to be
effective at the Effective Time, including the following:

 

(a) all of the real property that is owned by Seller and used with respect to
the operation of the Hospital, including the real property described in Schedule
1.7(a), together with all buildings, improvements and fixtures located thereupon
and all construction in progress and excluding the real property set forth on
Schedule 1.8(o) (collectively, the “Owned Real Property”);

 

(b) all of Seller’s interest, to the extent assignable or transferable, in and
to all real property leases with respect to the real property that is leased by
Seller and used with respect to the operation of the Hospital, including the
leases described in Schedule 1.7(b) (the “Real Estate Leases;” the land
described therein being referred to herein as the “Leased Real Property” and,
together with the Owned Real Property, collectively, the “Real Property”);

 

(c) all of the tangible personal property owned by Seller with respect to the
operation of the Hospital, including all equipment, furniture, fixtures,
machinery, vehicles, office furnishings, and leasehold improvements (the
“Personal Property”);

 

(d) all of Seller’s rights, to the extent assignable or transferable, to all
licenses, permits, approvals, certificates of need, certificates of exemption,
franchises, accreditations and registrations and other governmental licenses,
permits or approvals issued to Seller with respect to the operation of the
Hospital (the “Licenses”);

 

(e) all of Seller’s interest, to the extent assignable or transferable, in and
to all personal property leases with respect to the operation of the Hospital
(the Personal Property Leases and, together with the Real Estate Leases,
collectively, the “Leases”);

 

(f) all of Seller’s interest, to the extent assignable or transferable, in and
to all contracts and agreements (including purchase orders) with respect to the
operation of the Hospital including those Contracts described in Schedule
1.7(f)(i) (the “Contracts”); provided, however, the term Contracts as used in
this Agreement shall exclude any contracts designated as an excluded contract
and listed on Schedule 1.7(f)(ii) (the “Excluded Contracts”);

 

(g) all accounts, notes, interest and other receivables of Seller, and all
claims, rights, interests and proceeds related thereto, including all accounts
and other receivables arising from the rendering of services to patients at the
Hospital, billed and unbilled, recorded and unrecorded, for services provided by
Seller while owner of the Assets (the “Accounts Receivable”); provided, however,
that the Accounts Receivable shall exclude (i) all Accounts

 

6



--------------------------------------------------------------------------------

Receivable arising from the rendering of services and provision of medicine,
drugs and supplies to patients at the Hospital, billed or unbilled, recorded or
unrecorded, for services provided by Seller while the owner of the Assets prior
to the Effective Time and relating to any Federal Health Care Program as such
term is defined in 72 U.S.C. § 1320a-7b(f) (the “Government Programs”) or any
other third-party payor which by law is not assignable, (ii) any rights of
Seller to settlement and retroactive adjustments, if any, for all cost reporting
periods ending on or prior to the Closing Date (whether open or closed) arising
from or against any Government Programs or other third-party payor programs that
settle on a cost-report basis, and (iii) any right to receive disproportionate
share payments or enhanced payments from any Government Program (collectively
the “Government Receivables”);

 

(h) to the extent included in the calculation of Net Working Capital, all
advance payments, prepayments, prepaid expenses, deposits and the like which
exist as of the Closing Date (the “Prepaids”);

 

(i) all inventories of supplies, drugs, food, janitorial and office supplies and
other disposables and consumables located at the Hospital (the “Inventory”);

 

(j) to the extent assignable or permitted by applicable law, all documents,
records, policy and procedure manuals, compliance programs, staff bylaws,
operating manuals, files and computer software owned by Seller with respect to
the operation of the Hospital, including, without limitation, all patient
records, medical records, employee records, financial records with respect to
the operation of the Hospital, equipment records, construction plans and
specifications, and medical and administrative libraries;

 

(k) to the extent assignable, all rights in all warranties of any manufacturer
or vendor in connection with the Personal Property;

 

(l) all goodwill of the businesses conducted by the Hospital;

 

(m) subject to the provisions of Section 8.3 hereof, all insurance proceeds
arising in connection with property damage to the Assets occurring after the
Execution Date and prior to the Effective Time, to the extent not expended on
the repair or restoration of the Assets;

 

(n) the name, symbols and telephone numbers used with respect to the operation
of the Hospital, including, without limitation, the name of the Hospital and all
variants thereof;

 

(o) all of Seller’s rights with respect to its Medicare, Medicaid and other
third-party provider numbers; and

 

(p) any current assets of Seller with respect to the operation of the Hospital
(which are not otherwise specifically described above in this Section 1.7);

 

provided, however, that the Assets shall not include the Excluded Assets as
defined in Section 1.8 below.

 

7



--------------------------------------------------------------------------------

1.8 Excluded Assets. Notwithstanding anything to the contrary in Section 1.7,
Seller shall retain the following assets, whether owned directly or indirectly
by Seller (or any of Seller’s affiliates) (collectively, the “Excluded Assets”):

 

(a) cash and cash equivalents;

 

(b) any asset which would revert to the employer upon the termination of a Plan,
including assets representing a surplus or overfunding of a Plan;

 

(c) all current contracts between Seller and any affiliate of Seller with
respect to the operation of the Hospital, except those mutually approved in
writing by Seller and Purchaser to be assigned to Purchaser;

 

(d) the portions of Inventory, Prepaids and other Assets disposed of, expended
or canceled, as the case may be, by Seller after the Execution Date and prior to
the Effective Time in the ordinary course of business;

 

(e) the Government Receivables;

 

(f) all documents, records, correspondence, work papers and other documents
relating to the Seller Cost Reports or Agency Settlements (the “Receivable
Records”);

 

(g) to the extent not included in the calculation of Net Working Capital, all
claims, rights, interests and proceeds with respect to tax refunds (including
but not limited to property tax) and the right to pursue appeals of same;

 

(h) Seller’s rights and interests under the Excluded Contracts;

 

(i) all amounts payable to Seller in respect of third party payors pursuant to
retrospective settlements (including pursuant to Government Programs cost
reports filed or to be filed by Seller for period prior to Closing) that are not
included in the Account Receivables and not included in the calculation of Net
Working Capital;

 

(j) all Seller records relating to the Excluded Assets and Excluded Liabilities
(as defined below) to the extent that Purchaser does not need the same in
connection with the ongoing activities of the Hospital, the Assets, or the
Assumed Obligations (as defined below), as well as all records which by law
Seller is required to maintain in its possession;

 

(k) any reserves or prepaid expenses related to Excluded Assets and Excluded
Liabilities (such as prepaid legal expenses or insurance premiums);

 

(l) any insurance proceeds which Seller is entitled to retain pursuant to the
provisions of Section 8.3 of this Agreement;

 

(m) all rights of Seller under this Agreement and its related documents;

 

(n) all of Seller’s corporate record books and minute books; and

 

(o) any other assets of Seller identified in Schedule 1.8(o).

 

8



--------------------------------------------------------------------------------

1.9 Assumed Obligations. On the Closing Date, Seller shall assign, and Purchaser
shall assume and agree to discharge on and after the Effective Time, only the
following liabilities and obligations of Seller (collectively, the “Assumed
Obligations”):

 

(a) the Contracts, but only to the extent of the obligations either arising
thereunder with respect to events or periods after the Effective Time or
included in the calculation of Net Working Capital;

 

(b) the Leases but only to the extent of the obligations either arising
thereunder with respect to events or periods after the Effective Time or
included in the calculation of Net Working Capital;

 

(c) any and all obligations of Seller arising after the Effective Time with
respect to the operation of the Hospital under the Standards for Privacy of
Individually Identifiable Health Information (45 CFR Part 160 and Parts 164,
Subparts A and E) promulgated pursuant to the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) (provided that (i) Seller has, with respect
to the operation of the Hospital, complied in all material respects with HIPAA
prior to the Effective Time and (ii) within ten (10) days after the Closing
Date, Seller has provided Purchaser with the following information which Seller
has received prior to the Effective Time: accountable disclosures or patient
restrictions, consents, authorizations or acknowledgments regarding the use or
disclosure of patient protected health information);

 

(d) accounts payable and other current liabilities to the extent included in the
determination of Net Working Capital;

 

(e) obligations and liabilities as of the Closing Date in respect of paid time
off of Seller’s employees at the Hospital who are hired by Buyer as of the
Closing Date, and related taxes, to the extent included in the determination of
Net Working Capital;

 

(f) obligations and liabilities specifically assumed by Purchaser under this
Agreement as well as any other obligations and liabilities identified in
Schedule 1.9(f) or described in Section 5.7(b) and Section 9.4;

 

(g) all liabilities of Purchaser arising out of or relating to any act,
omission, event or occurrence connected with the use, ownership or operation by
Purchaser of the Hospital or any of the Assets after the Effective Time, other
than as specifically included in the Excluded Liabilities;

 

(h) all liabilities of Purchaser in connection with claims of professional
malpractice to the extent arising out of or relating to acts, omissions, events
or occurrences after the Effective Time; and

 

(i) obligations and liabilities concerning cost reports (and all claims with
respect thereto) relating to Purchaser with respect to the Government Programs
or any other third-party payor for all periods beginning on and after the
Effective Time.

 

1.10 Excluded Liabilities. Notwithstanding anything to the contrary in Section
1.9, Purchaser shall not assume or become responsible for any of Seller’s
duties, obligations or

 

9



--------------------------------------------------------------------------------

liabilities that are not assumed by Purchaser pursuant to the terms of this
Agreement, the Bill of Sale or the Real Estate Lease Assignments (the “Excluded
Liabilities”), and Seller shall remain fully and solely responsible for all
Excluded Liabilities. The Excluded Liabilities shall include, without
limitation:

 

(a) all liabilities of Seller arising out of or relating to any act, omission,
event or occurrence connected with the use, ownership or operation by Seller of
the Hospital or any of the Assets prior to the Effective Time, other than as
specifically included in the Assumed Obligations, including all federal, state
and local income taxes of Seller;

 

(b) all liabilities of Seller in connection with claims of professional
malpractice to the extent arising out of or relating to acts, omissions, events
or occurrences prior to the Effective Time;

 

(c) all liabilities of Seller for matching contributions for eligible
beneficiaries’ 401(k) plans, Section 125 plans and other Seller Plans and all
administrative costs associated with such welfare benefit plans other than as
specifically included in the Assumed Obligations;

 

(d) all liabilities of Seller relating to Seller Cost Reports with respect to
periods ending prior to the Effective Time and all liabilities of Seller with
respect to refund, recoupment, set-off and other liabilities arising out of the
billings to third party payors, including Medicare and Medicaid for services
rendered to patients of the Hospital prior to the Effective Time;

 

(e) all liabilities of Seller for violations of any law, regulation or rule to
the extent arising from acts or omissions prior to the Effective Time,
including, without limitation, those pertaining to Medicare and Medicaid fraud
or abuse;

 

(f) all liabilities of Seller under the Excluded Contracts;

 

(g) all liabilities of Seller relating to the Excluded Assets; and

 

(h) except as provided in Section 12.10, all liabilities of Seller for
commissions or fees owed to any finder or broker in connection with the
transactions contemplated hereunder.

 

1.11 Working Capital Payment.

 

(a) As used herein, the term “Net Working Capital” shall mean the aggregate
current assets of Seller conveyed to Purchaser pursuant to Section 1.7 hereof
(excluding those Excluded Assets which would otherwise be included in current
assets), minus the aggregate current liabilities of Seller assumed by Purchaser
pursuant to Section 1.9 hereof (excluding those Excluded Liabilities which would
otherwise be included in current liabilities), all as determined in accordance
with generally accepted accounting principles (“GAAP”), including the methods
and practices, as historically applied by Seller and reflected in its audited
balance sheet as of December 31, 2003 (the “Hospital Historical GAAP
Principles”). In the event an accounting principle, including the methods and
practices, as historically applied by Seller is not in accordance with GAAP, it
shall not constitute a Hospital Historical GAAP Principle for any purpose under
this Agreement and shall not be followed in the determination of Net Working
Capital or the EBITDA of the Hospital (hereinafter defined).

 

10



--------------------------------------------------------------------------------

(b) On the Closing Date, Purchaser shall pay to Branch Banking & Trust Company
(the “Escrow Agent”) an amount equal to the estimated Net Working Capital of the
Seller determined in accordance with the provisions of Section 11.1(c) below
(the “Working Capital Escrow Deposit”). The Working Capital Escrow Deposit shall
be held by the Escrow Agent pursuant to the terms of the Escrow Agreement.

 

(c) At least ten (10) business days prior to Closing, Seller shall deliver to
Purchaser a reasonable estimate of the Net Working Capital of Seller as of the
end of the most recently ended calendar month prior to the Closing Date for
which unaudited financial statements are available and containing reasonable
detail and supporting documents showing the derivation of such estimate. The
principles and methodologies to be used for determining the estimated Net
Working Capital shall be as specified in Schedule 1.11. The amount so estimated
by Seller as its estimate of the Net Working Capital of Seller shall be paid in
cash by Purchaser to the Escrow Agent on the Closing Date as specified in
Section 11.1(b) above.

 

(d) Within one hundred eighty (180) days after the Closing, Purchaser shall
deliver to Seller its determination of the Net Working Capital as of the
Effective Time (following the same principles, specifications and methodologies
used to determine the estimated Net Working Capital as set forth on Schedule
1.11; provided, however, that any accounts receivable outstanding on the Closing
Date that remain uncollected one hundred fifty (150) days after the Closing Date
shall not be considered a current asset as of the Effective Time and shall be
disregarded for such determination of the Net Working Capital, and Purchaser
shall promptly transfer all such accounts receivable to Seller). Each party
shall have full access to the financial books and records of Seller to confirm
or audit Net Working Capital computations. Should Seller disagree with
Purchaser’s determination of Net Working Capital, Seller shall notify Purchaser
within thirty (30) days after Purchaser’s delivery of its determination of Net
Working Capital. If Seller and Purchaser fail to agree within thirty (30) days
after Seller’s delivery of notice of disagreement on the amount of Net Working
Capital, such disagreement shall be resolved in accordance with the procedure
set forth in Section 1.11(e) which shall be the sole and exclusive remedy for
resolving accounting disputes relative to the determination of Net Working
Capital.

 

(e) In the event that Seller and Purchaser are not able to agree on the actual
Net Working Capital within thirty (30) days after Seller’s delivery of notice of
disagreement, Seller and Purchaser shall each have the right to require that
such disputed determination be submitted to Ernst & Young, LLP, or if Ernst &
Young, LLP is not available for any reason or does not maintain its independent
status, such other independent certified public accounting firm as Seller and
Purchaser may then mutually agree upon in writing (the “Accounting Firm”) for
computation or verification in accordance with the provisions of this Agreement.
The Accounting Firm shall review the matters in dispute and, acting as
arbitrators, shall promptly decide the proper amounts of such disputed entries
(which decision shall also include a final calculation of Net Working Capital).
The submission of the disputed matter to the Accounting Firm shall be the
exclusive remedy for resolving accounting disputes relative to the determination
of Net Working Capital. The Accounting Firm’s determination shall be binding
upon Seller and Purchaser. The Accounting Firm’s fees and expenses shall be
borne equally by Seller and Purchaser.

 

11



--------------------------------------------------------------------------------

(f) Within five (5) business days after the final determination of the actual
Net Working Capital of the Seller as of the Effective Time, Seller and Purchaser
shall sign joint directions to the Escrow Agent for the disbursement of the
Working Capital Escrow Deposit. If the actual Net Working Capital of the Seller
as of the Effective Time is less than the Working Capital Escrow Deposit, the
amount of the actual Net Working Capital shall be disbursed to Seller and the
difference shall be disbursed to Purchaser; if the actual Net Working Capital
equals the Working Capital Escrow Deposit, the entire Working Capital Escrow
Deposit shall be disbursed to Seller; and if the actual Net Working Capital
exceeds the Working Capital Escrow Deposit, the entire Working Capital Escrow
Deposit shall be paid to Seller, and Purchaser shall pay to Seller the amount by
which the actual Net Working Capital exceeds the Working Capital Escrow Deposit
(such payment to be made within the same five (5) business day period). All
payments pursuant to this Section 1.11 shall be accompanied with the amount of
all interest or earnings on such payments earned while such funds were on
deposit pursuant to the Escrow Agreement.

 

1.12 Percentage Payment.

 

(a) Subject to the other provisions of this Section 1.12 set forth below, the
Purchaser shall pay to Seller a payment (the “Percentage Payment”) on or before
March 31, 2005 in an amount equal to (i) eleven percent (11%) of the first one
million dollars of EBITDA of the Hospital for the calendar year ended December
31, 2004, plus (ii) nine percent (9%) of the second one million dollars of
EBITDA of the Hospital for the calendar year ended December 31, 2004, and plus
(iii) seven percent (7%) of the amount of the EBITDA of the Hospital for the
calendar year ended December 31, 2004 in excess of two million dollars. The
Purchaser shall make payments based on this same formula to Seller (i) on or
before March 31, 2006 with respect to the EBITDA of the Hospital for the
calendar year ended December 31, 2005 and (ii) on or before March 31, 2007 with
respect to the EBITDA of the Hospital for the calendar year ended December 31,
2006. Each such payment if not paid when due shall bear interest at the prime
rate of interest of JP Morgan Chase Bank as in effect from time to time from the
respective payment date specified above until the date such payment is actually
made.

 

(b) Notwithstanding any provision hereof to the contrary, the maximum aggregate
amount of the Percentage Payment payable by Purchaser with respect to the EBITDA
of the Hospital for any individual calendar year shall be One Million Dollars
($1,000,000).

 

(c) As used herein, the term “EBITDA of the Hospital” shall mean the net income
of the Hospital plus the amount of interest, income taxes, depreciation and
amortization for the applicable period, all as determined in accordance with the
Hospital Historical GAAP Principles. As specified in Section 9.6, Purchaser
shall maintain its separate corporate existence as the owner of the Assets until
June 30, 2007. As such the EBITDA of the Hospital shall mean the same after the
Closing as the EBITDA of the Purchaser. The principles and methodologies for
determining the EBITDA of the Hospital shall be as specified in Schedule 1.12.
The determination of EBITDA of the Hospital shall use the Hospital Historical
GAAP Principles.

 

12



--------------------------------------------------------------------------------

(d) Purchaser shall deliver to Seller its determination of the applicable EBITDA
of the Hospital with each Percentage Payment. Seller may dispute such
determination and have such determination finally resolved in the same manner
and within the same time periods as are applicable to the determination of the
actual Net Working Capital of Seller as of the Effective Time under Section
1.11.

 

1.13 Variable Payment.

 

(a) On or before twenty-seven (27) months after the Effective Time, the
Purchaser shall make an additional payment to the Seller (the “Variable
Payment”) in an amount equal to the amount that the EBITDA of the Hospital for
the twelve (12) month period beginning on the first day of the thirteenth month
after the month in which the Closing occurs is in excess of $4,700,000 up to a
maximum payment of One Million Dollars ($1,000,000).

 

(b) For the purposes of this Section 1.13, the EBITDA of the Hospital shall have
the same meaning and be determined in the same manner as specified in Section
1.12 of this Agreement.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as otherwise indicated on the Disclosure Schedules, Seller hereby
represents, warrants and covenants to Purchaser as to the following matters.
Except as otherwise provided herein, Seller shall be deemed to remake all of the
following representations, warranties and covenants as of the Closing Date:

 

2.1 Authority. Seller has full corporate power and authority to enter into this
Agreement and full corporate power and authority to carry out and perform the
transactions contemplated hereby.

 

2.2 Authorization/Execution. All corporate actions required to be taken by
Seller to authorize the execution, delivery and performance of this Agreement,
all documents executed by Seller which are necessary to give effect to this
Agreement, and all transactions contemplated hereby have been duly and properly
taken or obtained by Seller. This Agreement has been duly and validly executed
and delivered by Seller and, assuming due and valid execution by, and
enforceability against, Purchaser, this Agreement constitutes a valid and
binding obligation of Seller enforceable in accordance with its terms subject to
(a) applicable bankruptcy, reorganization, insolvency, moratorium and other laws
affecting creditors’ rights generally from time to time in effect and (b)
limitations on the enforcement of equitable remedies.

 

2.3 Organization and Good Standing; No Subsidiaries; No Conflicts; Shareholders.

 

(a) Seller is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia. Seller has full power
and authority to own, operate and lease its properties and to carry on its
businesses as now conducted.

 

(b) Except as listed on Schedule 2.3(b) Seller has no subsidiaries, whether
direct or indirect. Seller has no equity interest or investment in, and does not
have any other right or obligation to purchase any equity interest or other
investment in, and is not a partner of or joint venturer with, any other person
or entity.

 

13



--------------------------------------------------------------------------------

(c) Except as provided in Schedule 2.3(c), the execution and delivery of this
Agreement and the performance of the transactions contemplated by this Agreement
and all other instruments, agreements, and certificates referenced herein to
which Seller is or will be a party do not (i) violate any decree or judgment of
any court or governmental authority which is applicable to or binding upon
Seller; (ii) violate any law, rule or regulation applicable to Seller which
would reasonably be expected to have a Material Adverse Effect; (iii) violate or
conflict with, or result in a breach of, or constitute a default (or an event
which, with or without notice or lapse of time or both, would constitute a
default) under, or permit cancellation of, or result in the creation of any
encumbrance upon any of the Assets, under any material contract, lease, sales
order, purchase order, indenture, mortgage, note, bond, instrument, license or
other agreement to which Seller is a party, or by which Seller is bound; (iv)
require the consent of any third party under any Contract or Lease; (v) permit
the acceleration of the maturity of any indebtedness of Seller; or (vi) violate
or conflict with any provision of the Articles of Incorporation or Bylaws of
Seller.

 

(d) The name and the business and home address of each shareholder of Seller and
the number of shares of capital stock owned by each shareholder of Seller are
listed on Schedule 2.3(d).

 

2.4 Financial Statements; Changes.

 

(a) Seller has delivered to Purchaser audited balance sheets for Seller at
December 31, 2003, 2002 and 2001, and the related statements of operations for
the periods then ended. All such financial statements have been prepared in
conformity with the Hospital Historical GAAP Principles. Such statements of
operations present fairly in all material respects the results of operations of
Seller for the respective periods covered, and the balance sheets present fairly
in all material respects the financial condition of Seller as of their
respective dates. Since December 31, 2003, there has been no change in any of
the significant accounting policies, practices or procedures of Seller.

 

(b) Seller has delivered to Purchaser an unaudited balance sheet for Seller at
March 31, 2004 (the “Interim Balance Sheet Date”) and the related statements of
operations for the three month period then ended. Such interim financial
statements have been prepared in conformity with the Hospital Historical GAAP
Principles. The interim statements of operations present fairly in all material
respects the results of the operations of Seller for the period covered, and the
interim balance sheet presents fairly in all material respects the financial
condition of Seller at the Interim Balance Sheet Date. Such interim financial
statements reflect all adjustments necessary for a fair presentation other than
normal year-end adjustments which are not material in amount in the aggregate.
At the Interim Balance Sheet Date, Seller had no material liability (actual,
contingent or accrued) that, in accordance with the Hospital Historical GAAP
Principles, should have been shown or reflected on the interim balance sheet but
was not.

 

(c) Except as set forth on Schedule 2.4, since the Interim Balance Sheet Date,
whether or not in the ordinary course of business, there has not been, occurred
or arisen:

 

(i) any change in or event affecting Seller or the business of the Hospital,
that has had or would reasonably be expected to have a Material Adverse Effect;
or

 

14



--------------------------------------------------------------------------------

(ii) any strike or other labor dispute; or

 

(iii) any casualty, loss, damage or destruction (whether or not covered by
insurance) of any material property of Seller that is material or that has
involved or may involve a material loss to Seller in excess of applicable
insurance coverage.

 

2.5 Tax and Other Returns and Reports. Except as set forth on Schedule 2.5:

 

(a) Seller has timely filed (taking into account valid extensions of the time
for filing) all tax returns required to have been filed and all such tax returns
were true, correct and complete in all material respects. All taxes owed by
Seller (whether or not shown on any tax return) that have become due and payable
have been paid.

 

(b) Seller has withheld and paid all taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party.

 

(c) Seller has made available (or will make available through the date of
Closing) to Purchaser correct and complete copies of all property and sales tax
returns of Seller and any examination reports and statements of deficiencies
related thereto and assessed by any governmental authority against or agreed to
by Seller since December 31, 2000.

 

(d) There are no liens or security interests on any of the Assets that arose in
connection with any failure (or alleged failure) to pay any tax.

 

(e) No property of Seller is “tax-exempt use property” within the meaning of
Section 168(h) of the Code. Seller is not a party to any lease made pursuant to
former Section 168(f)(8) of the Internal Revenue Code of 1954.

 

2.6 Material Contracts.

 

(a) Schedule 1.7(f)(i) lists each Material Contract to which Seller is a party
or to which any of its properties are subject or by which any thereof is bound,
other than the Excluded Contracts listed on Schedule 1.7(f)(ii). Unless
otherwise so noted in Schedule 1.7(f)(i), each such Material Contract was
entered into in the ordinary course of business. As used herein, “Material
Contract” means any contract that (a) after the Interim Balance Sheet Date
obligates Seller to pay an amount of twenty-five thousand dollars ($25,000) or
more in any one twelve month period on an annual basis or obligated Seller to
pay an aggregate amount of the Fifty Thousand Dollars ($50,000) or more, (b) has
an unexpired term as of the Interim Balance Sheet Date in excess of twelve (12)
months that is not terminable upon sixty (60) days or less notice by Seller at
any time during the term, (c) contains a covenant not to compete or otherwise
significantly restricts business activities, (d) limits the ability of Seller to
conduct its business, including as to manner or place, (e) grants a power of
attorney, agency or similar authority to another person or entity, (f) contains
a right of first refusal, (g) constitutes a collective bargaining agreement
including any collective bargaining agreement with physicians or any other
referral source, (h) constitutes an employment or severance agreement with any

 

15



--------------------------------------------------------------------------------

director, officer or employee of Seller, (i) represents a contract upon which
the business of the Hospital is substantially dependent or a contract which is
otherwise material to the business of the Hospital, (j) represents a contract
with a physician, or to the Knowledge of Seller, an immediate family member of a
physician (as that term is defined in 42 C.F.R. § 411.351) or any other referral
source, including any contract with a pharmacy or any other supplier of medical
products to patients of the Hospital, (k) to the Knowledge of Seller, represents
a contract with an entity in which a referring physician (as that term is
defined in 42 U.S.C. § 1395m(h)(7)) or a referring physician’s immediate family
member has an ownership or investment interest, (l) represents a third party
payor, managed care or preferred provider organization contract, or (m) was not
made in the ordinary course of business. True, correct and complete copies of
the Material Contracts listed on Schedule 1.7(f)(i), including all amendments
and supplements, have been made available to Purchaser. Each Material Contract
is valid and subsisting; except as set forth on Schedule 1.7(f)(i), Seller has
duly performed in all material respects all its obligations thereunder to the
extent that such obligations to perform have accrued; and, except as set forth
on Schedule 1.7(f)(i), no breach or default, alleged material breach or default,
or event which would (with the passage of time, notice or both) constitute a
material breach or default thereunder by Seller (or, to the Knowledge of Seller,
any other party or obligor with respect thereto), has occurred or as a result of
the execution of this Agreement or its performance will occur.

 

2.7 Real and Personal Property; Title to Property; Leases.

 

(a) Seller has good and valid title, free of encumbrances in and to the Owned
Real Property and the Personal Property, except for (i) any lien for taxes not
yet due and payable, (ii) liens securing any indebtedness included in the
Assumed Obligations by Purchaser hereunder, (iii) any lease obligations included
in the Assumed Obligations, (iv) easements and other restrictions of record, (v)
any encumbrances or defects that do not materially interfere with the operations
of the Hospital in any manner consistent with the current use by Seller, (vi)
with respect to any Real Property leased by Seller, any encumbrances which
encumber the fee interest in such property and (vii) with respect to any Real
Property, those “permitted encumbrances” set forth in Section 4.8(c) hereof
(collectively, the “Permitted Encumbrances”). Except as shown on Schedule 2.7,
all material tangible properties of Seller are, to the Knowledge of Seller, in a
good state of maintenance and repair (except for ordinary wear and tear) and in
operating condition.

 

(b) The Owned Real Property listed on Schedule 1.7(a) consists of all Real
Property owned by Seller and used in the conduct of the business of the
Hospital, excluding the real property set forth on Schedule 1.8(o).

 

(c) The Leased Real Property described in the Real Estate Leases listed on
Schedule 1.7(b) consists of all Real Property leased by Seller and used in the
conduct of the business of the Hospital.

 

(d) All Leased Real Property where Seller is the lessee is held under valid,
binding and enforceable leases.

 

(e) Seller has heretofore made available to Purchaser a true, correct and
complete copy of each Real Estate Lease in connection with each Leased Real
Property, including all amendments thereto. Except as shown on Schedule 2.3(c),
no consents are required of third parties to the assignment of the Real Estate
Leases.

 

16



--------------------------------------------------------------------------------

(f) The Real Estate Leases constitute the entire agreement to which Seller, is a
party with respect to the properties which are demised pursuant thereto.

 

(g) Seller has accepted possession of the Leased Real Property pursuant to each
Real Estate Lease in which it is the lessee and is in actual possession thereof
and has not sublet, assigned or hypothecated their leasehold interest.

 

(h) As of the date hereof, to the Knowledge of Seller, all conditions precedent
to the enforceability of each Lease have been satisfied and there exists no
breach or default, nor state of facts which, with the passage of time, notice,
or both, would result in a breach or default on the part of Seller or, to the
Knowledge of Seller, the other party thereunder.

 

(i) Seller has no Knowledge of, and, during the past three (3) years, Seller has
not received any written notice of, non-compliance with law, zoning ordinance or
other restriction with respect to any Real Property.

 

(j) There is no pending or, to the Knowledge of Seller, threatened action that
would materially interfere with the ownership, use or quiet enjoyment of any
Owned Real Property or Leased Real Property by Seller.

 

(k) Seller has no Knowledge of, and, during the past three (3) years, Seller has
not received any notice of, any proposed special assessments, threatened
condemnation or any proposed material changes in property tax or land use laws
affecting the Real Property.

 

(l) The use of Poplar West for the operations presently conducted at Poplar West
is a permitted special use under applicable zoning and similar use laws that
will run with the land upon the transfer of Poplar West to Purchaser permitting
Purchaser to continue such operations as presently conducted at Poplar West
after the Closing Time.

 

2.8 Intangible Property. Schedule 2.8 lists any and all marks and other material
items of intangible property in which Seller has an interest and the nature of
such interest. Except as shown on Schedule 2.8, such assets include all permits
or other rights with respect to any of the foregoing. Seller has complete rights
to use or ownership of all intangible property required for use in connection
with the business of the Hospital. Except as disclosed on Schedule 2.8, Seller
does not use any intangible property by consent of any other person and is not
required to and does not make any payments to others with respect thereto.
Except as shown on Schedule 2.8, the intangible property of Seller is fully
assignable free and clear of any encumbrances. Seller has in all material
respects performed all obligations required to be performed by, and Seller is
not in default in any material respect under, any contract relating to any of
the foregoing. Seller has not received any notice to the effect (or is otherwise
aware) that such intangible property or any use thereof by Seller conflicts with
or infringes (or allegedly conflicts with or infringes) the rights of any
person.

 

2.9 Legal Proceedings. There is no order or action pending, or, to the Knowledge
of Seller threatened, against or affecting Seller, or any of its respective
properties or assets that individually or when aggregated with one or more other
orders or actions has or if determined adversely would reasonably be expected to
have a Material Adverse Effect on Seller or to materially adverse affect
Seller’s ability to perform its obligations under this Agreement. Schedule 2.9
lists each order and each action that involves a claim of aggregate liability in
excess of $25,000.00 against, or that enjoins or seeks to enjoin or excludes or
seeks to exclude the conduct of any activity by, Seller.

 

17



--------------------------------------------------------------------------------

2.10 Accounting Records; Internal Controls; Absence of Certain Payments.

 

(a) Accounting Records. Seller has records that accurately and validly reflect
its respective transactions, and accounting controls sufficient to insure that
such transactions are (i) executed in accordance with management’s general or
specific authorization and (ii) recorded in conformity with the Hospital
Historical GAAP Principles so as to maintain accountability for assets.

 

(b) Data Processing; Access. Such records, to the extent they contain important
information that is not easily and readily available elsewhere, have been
duplicated, and such duplicates are stored safely and securely pursuant to
procedures and techniques utilized by companies of comparable size in similar
lines of business.

 

2.11 Insurance. Schedule 2.11 lists all insurance policies and bonds that are
currently maintained by Seller and are material to the business of the Hospital
and indicates the type of insurance, policy number, term, identity of insurer
and amounts of premiums and coverages (including applicable deductibles) for
each such insurance policy and bond. Seller is not in default under any
insurance policy or bond. Seller has timely filed claims with its respective
insurers with respect to all matters and occurrences for which it believes it
has coverage. Schedule 2.11 lists all claims in excess of $20,000 (other than
those listed on Schedule 2.9) which have been made by Seller in the last two (2)
years under any Insurance Policy and Bond. Except as set forth on Schedule 2.11,
all insurance policies and bonds are in full force and effect. Except as shown
on Schedule 2.11, Seller has not received notice from any insurer or agent of
any intent to cancel or not to renew any of such insurance policies and bonds.
There are no outstanding requirements or recommendations by any insurance
company that issued a policy with respect to any of the properties and assets of
Seller by any Board of Fire Underwriters or other body exercising similar
functions or by any governmental entity requiring or recommending any action
which has not been taken, except where failure to have taken such action will
not have resulted in a material adverse effect.

 

2.12 Employees.

 

(a) Schedule 2.12 sets forth a complete list (as of the date set forth therein)
of names, positions and current annual salaries or wage rates, bonus and other
compensation and/or benefit arrangements, the paid time off pay and period of
service credited for vesting as of the date thereof of all full-time and
part-time employees of Seller with respect to the operation of the Hospital and
indicating whether such employee is a part-time or full-time employee. Except as
shown on Schedule 2.12, there are no employment agreements or severance
agreements with employees.

 

(b) There are no labor union or collective bargaining agreements in effect with
respect to the employees of Seller with respect to the operation of the
Hospital. There is no unfair labor practice complaint against Seller pending, or
to the Knowledge of Seller threatened, before the National Labor Relations Board
with respect to the operation of the Hospital. There is no labor strike,
arbitration, dispute, slowdown or stoppage, and no union organizing campaign,
pending, or to the Knowledge of Seller threatened by or involving the employees
of Seller with respect to the operation of the Hospital.

 

18



--------------------------------------------------------------------------------

2.13 Employee Benefits.

 

(a) Schedule 2.13 contains a list of each pension, retirement, savings, deferred
compensation, and profit-sharing plan and each bonus or other incentive plan,
severance plan, health, group insurance or other welfare plan, or other similar
plan and any “employee plan” within the meaning of Section 3(3) of ERISA, under
which any employee, former employee or independent contractor (or beneficiary of
any employee, former employee or independent contractor) of Seller have or may
have any current or future right to benefits (the term “plan” shall include any
contract, agreement, policy or understanding, each such plan being hereinafter
referred to in this Agreement individually as a “Plan”). Seller has made
available to Purchaser true and complete copies of (i) each Plan and (ii) the
summary plan description, if any, for each Plan. Each Plan intended to be tax
qualified under Sections 401(a) and 501(a) of the Code either has received a
favorable determination letter from the IRS or is a prototype plan as to which
the prototype sponsor has received such a determination and, since such
determination, no amendment to or failure to amend any such Plan and, to
Seller’s Knowledge, no other event or circumstance has occurred that would
reasonably be expected to materially and adversely affect its tax qualified
status. To Seller’s Knowledge, there has been no prohibited transaction within
the meaning of Section 4975 of the Code and Section 406 of Title I of ERISA with
respect to any Plan as to which there is no statutory or administrative
exemption.

 

(b) There are no actions pending, or, to Seller’s Knowledge, threatened, with
respect to any Plan or the assets of any Plan, other than claims for benefits in
the ordinary course. Except as set forth on Schedule 2.13, each Plan has been
administered in all material respects in accordance with its terms and with all
applicable Laws (including ERISA).

 

(c) Neither Seller nor any Commonly Controlled Entity contributes to or has an
obligation to contribute to, nor has Seller or any Commonly Controlled Entity at
any time within six (6) years prior to the Closing contributed to or had an
obligation to contribute to, either (i) a multiemployer plan within the meaning
of Section 3(37) of ERISA, or (ii) any plan subject to Title IV of ERISA. Seller
has performed timely and shall timely perform all obligations of Seller and each
Commonly Controlled Entity, whether arising by operation of law or by contract,
required to be performed under Section 4980B of the Code (or similar state law),
including, but not limited to, such obligations that may arise by virtue of the
transactions contemplated by this Agreement. For the purposes of this Section
2.13, “Commonly Controlled Entity” means any corporation, trade, business, or
entity under common control with Seller within the meaning of Section 414(b),
(c), (m), or (o) of the Internal Revenue Code of 1986, as amended (the “Code”),
or Section 4001 of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”).

 

(d) Each employee, former employee and independent contractor of Seller has been
properly classified as such for all purposes under the Code and ERISA.

 

2.14 Certain Interests. Except as shown on Schedule 2.14, no affiliate of
Seller, nor any officer or director of any thereof, nor associate of any such
individual, has any material interest in any property used in or pertaining to
the business of the Hospital; no such person is

 

19



--------------------------------------------------------------------------------

indebted or otherwise obligated to Seller; and Seller is not indebted or
otherwise obligated to any such person, except for amounts due under normal
arrangements applicable to all employees generally as to salary, or
reimbursement of ordinary business expenses not unusual in amount or
significance. Except as shown on Schedule 2.14, the consummation of the
transactions contemplated by this Agreement will not (either alone, or upon the
occurrence of any act or event, or with the lapse of time, or both) result in
any benefit or payment (severance or other) arising or becoming due from Seller
or the successor or assign of any thereof to any person.

 

2.15 Intercompany Transactions. Except as shown on Schedule 2.15, Seller has not
engaged in any transaction with any affiliate of Seller. Except as shown on
Schedule 2.15, Seller has no liabilities or obligations to any affiliate of
Seller and no affiliate of Seller has any obligations to Seller.

 

2.16 Inventories. All inventories of Seller are of good merchantable quality,
reasonable in balance or currently usable in the ordinary course of business in
all material respects. The value at which inventories are carried reflects the
customary inventory valuation policy of Seller, as applicable, for stating
inventory, in accordance with the Hospital Historical GAAP Principles.

 

2.17 Receivables. The accounts receivable (including the Government Receivables)
reflected on the books and records of the Hospital arose from bona fide
commercial transactions, and the financial statements referred to in Section 2.4
include all material refunds, discounts or setoffs payable or assessable with
respect to such accounts receivable (including the Government Receivables),
taken as a whole. Seller adequately records on its financial statements in
accordance with GAAP all estimates for future Seller Cost Report settlements for
all years open to settlement. Seller records government program recoupments on
its financial statements as they occur in accordance with GAAP.

 

2.18 Third Party Payors and Suppliers. Schedule 2.18 lists the names of, and
describes all Material Contracts with, and the respective percentage of the
revenues of the business of the Hospital for the year ended December 31, 2003,
attributable to, the ten largest third party payors and any sole-source
suppliers of significant goods or services (other than electricity, gas,
telephone or water) to the business of the Hospital with respect to which
alternative sources of supply are not readily available on comparable terms and
conditions.

 

2.19 Worker Adjustment and Retraining Notification (WARN). Seller has complied
with the Worker Adjustment and Restraining Notification Act insofar as
applicable to any acts or transactions with respect to the operation of the
Hospital prior to and not including the transaction contemplated by this
Agreement.

 

2.20 Environmental Compliance. Except as set forth in Schedule 2.20:

 

(a) Seller is in compliance in all material respects with all applicable
Environmental Laws (as used herein, “Environmental Laws” shall mean all
applicable federal, state or local laws relating to pollution or protection of
the environment (including, without limitation, ambient air, surface water,
ground water, land or surface or subsurface strata) including, without
limitation, all federal, state or local laws relating to emissions, discharges,
releases or threatened releases of pollutants, contaminants, chemicals or
industrial, toxic or

 

20



--------------------------------------------------------------------------------

hazardous substances or wastes into the environment and all federal, state or
local laws relating to the manufacture, processing distribution, use, treatment,
storage, disposal, transport or handling of any of the foregoing including the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§ 9601, et seq., The Resource Conservation and Recovery Act, 42 U.S.C. § 6901,
et. seq., and the rules and regulations promulgated thereunder.)

 

(b) Seller has obtained all permits required under applicable Environmental Laws
for the use, operation or ownership of the Real Property and the business of the
Hospital. The Real Property and the Hospital are in substantial compliance with
each such applicable permit. No governmental entity has notified Seller that any
such permits will be suspended, cancelled, revoked or materially modified, or
cannot be renewed in the ordinary course of business;

 

(c) Seller has not received from any governmental entity or other person any
order, directive, information request, notice of violation, notice of alleged
violation, notice of noncompliance, notice of liability or potential liability,
regarding compliance with, or liability or potential liability under, applicable
Environmental Laws concerning any of the Real Property or the business of the
Hospital or any off-site disposal of a Hazardous Substance (including any letter
or request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law);

 

(d) No judicial proceeding, action, claim, suit, or governmental or
administrative action is pending or, to the Knowledge of Seller, threatened,
under any applicable Environmental Law pursuant to which Seller is or to the
Knowledge of Seller could reasonably expected to be named as a party with
respect to the Real Property or the business operations of the Hospital;

 

(e) Seller has not entered into any agreement with any governmental entity
pursuant to which Seller assumed responsibility for the investigation or
remediation of any condition resulting from the release, treatment, storage or
disposal of Hazardous Substances.

 

(f) Seller has disclosed and made available to Purchaser all studies, site
assessments, compliance audits and similar environmental reports, analyses, and
test results that are in Seller’s possession, custody or control, relating to
past and present (i) environmental conditions concerning the business of the
Hospital or on, under or about the Real Property, (ii) use or operation of the
Real Property used in or held for use in connection with the business of the
Hospital, and (iii) any activities relating to Hazardous Substances on, or any
off-site disposal of a Hazardous Substance from, the Real Property. Seller has
disclosed and made available to Purchaser any and all documents that are in
Seller’s possession, custody or control relating to projected environmental
expenditures for the business of the Hospital and the Real Property, including
capital and operating budgets and reports prepared by independent auditors or
accountants and prepared by personnel, and including reports, studies or
documents relating to the costs (including, anticipated capital costs and annual
expenses) of compliance with Environmental Laws.

 

(g) Seller is not aware of any soil or groundwater contamination on, under, or
about any Real Property except as disclosed in the environmental reports
described in Section 2.20(f) above.

 

21



--------------------------------------------------------------------------------

(h) Seller does not hold and is not required to hold a permit for the
generation, treatment, storage, or disposal of hazardous waste in accordance
with the Resource Conservation and Recovery Act (42 U.S.C. § 6901, et seq.).

 

2.21 Powers of Attorney. Seller has not given any power of attorney (irrevocable
or otherwise) to any person for any purpose relating to the business of the
Hospital, other than powers of attorney given to regulatory authorities in
connection with routine qualifications to do business.

 

2.22 Accreditation; Medicare and Medicaid; Third-Party Payors; Compliance with
Health Care Laws.

 

(a) The Inpatient Hospital is duly accredited by JCAHO as evidenced by the
Inpatient Hospital’s most recent JCAHO accreditation survey reports and is duly
licensed by the Virginia Department of Mental Health, Mental Retardation and
Substance Abuse Services (“DMHMRSAS”) as a psychiatric hospital and residential
treatment center. Poplar West, Poplar Place, Poplar Transitions and Recovery
Center are accredited and licensed as set forth on Schedule 2.22. Seller has the
lawful authority and all federal, state or local governmental authorizations,
certificates of authority, certificates of need, licenses or permits necessary
for or required to conduct the business operations of the Hospital as such are
being conducted. In order to conduct the business operations of the Hospital as
presently conducted, Seller is not required to hold any licenses, permits and
other governmental approvals or authorizations except for the licenses currently
held by Seller as set forth on Schedule 2.22. The licenses listed on Schedule
2.22 are in full force and effect and Seller is in full compliance in all
material respects with all requirements of each license that it holds. Seller
has made all material filings with governmental agencies required for the
conduct of its business operations. There are no judgments, consent decrees or
injunctions of any court or any governmental department, commission, agency or
instrumentality by which Seller is bound or to which Seller is subject which
relate in any manner to the business of the Hospital. Seller has not received
nor, to the Knowledge of Seller, is it subject to any notice, subpoena, demand
letter, administrative inquiry or formal or informal complaint or claim from any
governmental department, commission, agency or instrumentality which relate in
any manner to the business operations of the Hospital.

 

(b) Without limiting the generality of the foregoing, the applicable facilities,
equipment, staffing and operations of the business of the Hospital satisfy in
all material respects the accreditation standards of JCAHO and Seller has
previously delivered to Purchaser true, correct and complete copies of (i) the
Hospital’s most recent JCAHO accreditation survey report, a list of
deficiencies, if any, and, if applicable, a plan of correction; (ii) the
Hospital’s most recent DMHMRSAS surveys, lists of deficiencies, if any, and, if
applicable, plans of correction; (iii) the Hospital’s fire marshal’s surveys for
the past two (2) years and lists of deficiencies, if any; and (iv) the
Hospital’s boiler inspection reports for the past two (2) years and lists of
deficiencies, if any. Seller has taken all reasonable steps to correct all such
deficiencies and a description of any uncorrected deficiency is set forth in
Section 2.22.

 

(c) Seller receives payment without restriction under Medicare and Medicaid and
has a valid and current provider agreement and one or more properly issued
provider numbers with each Government Program. Except as set forth on Schedule
2.22, Seller is in compliance in all material respects with the conditions of
participation for the Government Programs. All such provider numbers of the
Hospital are listed on Schedule 2.22 by facility to the extent applicable.

 

22



--------------------------------------------------------------------------------

(d) Seller has timely filed in accordance with instructions from the Centers for
Medicare & Medicaid Services or the applicable payor or shall cause to be timely
filed in accordance with instructions from the Centers for Medicare & Medicaid
Services or the applicable payor all cost reports and other reports that are
required by third-party payors to have been filed or made on or before the
Closing Date with respect to the purchase of services of the business of the
Hospital, including Government Programs and other insurance carriers, and,
except as disclosed on Schedule 2.22, all such reports are or when filed shall
be complete and accurate in all material respects. Except as disclosed on
Schedule 2.22, Seller is and has been in material compliance with filing
requirements with respect to cost reports of Seller, and such reports do not
claim, and Seller has not received, payment or reimbursement in excess of the
amount provided or allowed by applicable Law or any applicable agreement, except
where excess reimbursement was noted on the cost report. True and correct copies
in electronic format of all such reports for the three (3) most recent fiscal
years for which cost reports have been filed by Seller, and any other cost
report for which a final settlement has not been issued, have been made
available to Purchaser. Except as disclosed on Schedule 2.22 and except for
claims, actions and appeals in the ordinary course of business, Seller has
neither initiated nor received written notice of any material claims, actions or
appeals pending before any commission, board or agency, including any fiscal
intermediary or carrier, governmental entity, or the Administrator of the Center
for Medicare & Medicaid Services, with respect to any Government Program cost
reports or claims filed on behalf of Seller with respect to the business of the
Hospital, on or before the date of this Agreement. Schedule 2.22 indicates which
of such cost reports for such three (3) years have been audited by the fiscal
intermediary and finally settled.

 

(e) Except as disclosed on Schedule 2.22, no validation review or program
integrity review related to the Hospital, the operation of the Hospital, or the
consummation of the transactions contemplated by this Agreement, has been
conducted by any commission, board, agency or government entity in connection
with the government programs, and to the Knowledge of Sellers, no such reviews
are scheduled, pending or threatened against or affecting Seller with respect to
the Hospital, or the consummation of the transactions contemplated by this
Agreement.

 

(f) All billing practices of Seller with respect to the Hospital to all
third-party payors, including the Government Programs and private insurance
companies, are and have been in compliance with all applicable laws and policies
of such third-party payors and Government Programs in all material respects, and
neither Seller with respect to the Hospital nor the Hospital has billed or
received any payment or reimbursement in excess of amounts allowed by law.

 

(g) Seller has performed a review of the website of the Office of Inspector
General of the United States Department of Health and Human Services and based
upon such review and except as listed on Schedule 2.22, (i) no current employee
or independent contractor of Seller or any physician currently on the medical
staff at the Hospital is listed as having been, and to the Knowledge of Seller
is not, excluded from participating in Medicare or any other Federal health care
program (as that term is defined in 42 U.S.C. § 1320a-7b(f)), and (ii) none of
the business of the Hospital, or Seller or Seller’s officers, directors, agents
or management employees (as that term is defined in 42 U.S.C. § 1320a-5(b)), has
been excluded from

 

23



--------------------------------------------------------------------------------

participating in Medicare or any other Federal health care program (as that term
is defined in 42 U.S.C. § 1320a-7b(f) or has been subject to sanction pursuant
to 42 U.S.C. § 1320a-7a or 1320a-8 or has been convicted of a criminal offense
under the Anti-Kickback Laws, 42 U.S.C. § 1320a-7b.

 

(h) To the Knowledge of Seller, in the five (5) year period immediately
preceding the Execution Date and since the Execution Date, none of Seller’s
employees while an employee of the Hospital has committed a violation of federal
or state laws regulating health care fraud, including the Anti-Kickback Laws,
the Stark Laws and the False Claims Act which violation relates in any respect
to the business operations of the Hospital.

 

2.23 Compliance Program. Seller has made available to Purchaser (i) a copy of
the Hospital’s current Compliance Program materials, including all program
descriptions, compliance officer and committee descriptions, ethics and risk
area policy materials, training and education materials, auditing and monitoring
- protocols, reporting mechanisms, and disciplinary policies and (ii) copies of
any written complaints received in the previous five (5) years from the date
hereof from employees, independent contractors, vendors, physicians or any other
person asserting that the Hospital or Seller have violated any health care fraud
law or regulation, including the Anti-Kickback Laws and the Stark Laws. Seller
(a) is not a party to a Corporate Integrity Agreement with the Office of
Inspector General of the United States Department of Health and Human Services,
(b) has no reporting obligations pursuant to any settlement agreement entered
into with any Governmental Programs, (c) to the Knowledge of Seller, has not
been the subject of any Government Program investigation conducted by any
federal or state enforcement agency during the past five (5) years, (d) to the
Knowledge of Seller, has not been a defendant in any qui tam/False Claims Act
litigation during the past five (5) years, or (e) has not been served with or
received any written search warrant, subpoena, civil investigative demand or
contact letter from any federal or state enforcement agency (except in
connection with medical services provided to, or medical supplies purchased
from, third parties who may be defendants or the subject of investigation into
conduct unrelated to the operation of the health care businesses conducted by
Seller).

 

2.24 HIPAA. Seller is in compliance in all material respects with (a) the
administrative simplification provisions of the Health Insurance Portability and
Accountability Act of 1996, 42 U.S.C. §§ 1320d to 1320d-8, and (b) the rules and
regulations promulgated thereunder as of the applicable effective dates for such
rules and regulations.

 

2.25 Restricted Grant and Loan Programs. The transactions contemplated by this
Agreement will not result in any obligation on Seller to repay any loans, grants
or loan guarantees or provide uncompensated care in consideration thereof
pursuant to Hill Burton Program or any similar statute or program with respect
to the ownership or operation of the business of the Hospital.

 

2.26 Experimental Procedures. Seller has not performed or authorized the
performance of any experimental or research procedures or studies involving
patients of the Hospital that require the prior approval of any governmental
entity that has not been obtained.

 

2.27 Medical Staff; Physician Relations. Seller has delivered to Purchaser
complete and genuine copies of the bylaws and rules and regulations of the
medical staff and medical

 

24



--------------------------------------------------------------------------------

executive committee of the Hospital. Schedule 2.27 sets forth (a) the name, age
and status on the medical staff of each member of the medical staff of the
Hospital and (b) the degree (e.g., M.D., D.O.), title specialty and board
certification, if any, of each such medical staff member. Except as set forth on
Schedule 2.27, there are no pending or, to the Knowledge of Seller, threatened
disputes with the Hospital medical staff members or applicants or allied health
professionals, and all appeal periods in respect of any medical staff member or
applicant against whom an adverse action has been taken have expired.

 

2.28 Solvency. Seller is not insolvent and will not be rendered insolvent as a
result of any of the transactions contemplated by this Agreement. For purposes
hereof, the term “solvency” means that: (a) the fair salable value of Seller’s
tangible assets is in excess of the total amount of its liabilities (including
for purposes of this definition all liabilities, whether or not reflected on a
balance sheet prepared in accordance with generally accepted accounting
principles, and whether direct or indirect, fixed or contingent, secured or
unsecured, and disputed or undisputed); (b) Seller is able to pay its debts or
obligations in the ordinary course as they mature; and (c) Seller has capital
sufficient to carry on its businesses and all businesses which it is about to
engage.

 

2.29 No Brokers or Finders. Except as listed on Schedule 2.29, no agent, broker,
finder, or investment or commercial banker, or other Person or firm engaged by
or acting on behalf of Seller, or any of their respective affiliates in
connection with the negotiation, execution or performance of this Agreement or
the transactions contemplated by this Agreement, is or will be entitled to any
brokerage or finder’s or similar fee or other commission as a result of this
Agreement or such transactions; as to which Seller shall have full
responsibility and, with respect to such fees or commissions, Purchaser shall
not have any liability.

 

2.30 Disclaimer. Except for the representations and warranties of Seller made in
this Agreement, Seller has not made and expressly disclaims any other
representations and warranties of any kind or character, express or implied,
oral or written, past, present or future, with respect to the Assets, the
transactions contemplated hereby or the matters set forth herein, including any
warranty of merchantability or fitness for a particular purpose. Except as
otherwise expressly set forth in this Agreement, Seller shall sell the Assets,
and Purchaser shall purchase the Assets, at Closing “AS IS, WHERE IS” with all
faults.

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated by this Agreement, Purchaser hereby represents,
warrants and covenants to Seller as to the following matters as of the Execution
Date and, except as otherwise provided herein, shall be deemed to remake all of
the following representations, warranties and covenants as of the Closing Date:

 

3.1 Authority. Purchaser has full corporate power and authority to enter into
this Agreement and has full corporate power and authority to carry out the
transactions contemplated hereby.

 

25



--------------------------------------------------------------------------------

3.2 Authorization/Execution. All corporate actions required to be taken by
Purchaser to authorize the execution, delivery and performance of this
Agreement, all documents executed by Purchaser which are necessary to give
effect to this Agreement, and all transactions contemplated hereby, have been
duly and properly taken or obtained by Purchaser. This Agreement has been duly
and validly executed and delivered by Purchaser and, assuming due and valid
execution by, and enforceability against, Seller, this Agreement constitutes a
valid and binding obligation of Purchaser enforceable in accordance with its
terms subject to (a) applicable bankruptcy, reorganization, insolvency,
moratorium and other laws affecting creditors’ rights generally from time to
time in effect and (b) limitations on the enforcement of equitable remedies.

 

3.3 Organization and Good Standing; No Violation.

 

(a) Purchaser is a corporation duly organized, validly existing and in good
standing under the laws of the Commonwealth of Virginia, and has full corporate
power and authority to own, operate and lease its properties and to carry on its
business as now conducted.

 

(b) The execution and delivery of this Agreement and the performance of the
transactions contemplated by this Agreement and all other instruments,
agreements, certificates and documents contemplated hereby to which Purchaser is
or will be a party do not (i) violate any decree or judgment of any court or
governmental authority which may be applicable to or bind Purchaser; (ii)
violate any law, rule or regulation applicable to Purchaser which would have a
material adverse effect on Purchaser; (iii) violate or conflict with, or result
in a breach of, or constitute a default (or an event which, with or without
notice or lapse of time or both, would constitute a default) under, or permit
cancellation of, any material contract, lease, sales order, purchase order,
indenture, mortgage, note, bond, instrument, license or other agreement to which
Purchaser is a party, or by which Purchaser is bound; (iv) permit the
acceleration of the maturity of any indebtedness of Purchaser; or (v) violate or
conflict with any provision of the Certificate of Incorporation or Bylaws of
Purchaser.

 

3.4 Brokers and Finders. No agent, broker, finder, or investment or commercial
banker, or other Person or firm engaged by or acting on behalf of Purchaser, or
any of their respective affiliates in connection with the negotiation, execution
or performance of this Agreement or the transactions contemplated by this
Agreement, is or will be entitled to any brokerage or finder’s or similar fee or
other commission as a result of this Agreement or such transactions; as to which
Purchaser shall have full responsibility and, with respect to such fees or
commissions, Seller shall not have any liability.

 

3.5 Solvency. Purchaser is not insolvent and will not be rendered insolvent as a
result of any of the transactions contemplated by this Agreement. For purposes
hereof, the term “solvency” means that: (a) the fair salable value of
Purchaser’s tangible assets is in excess of the total amount of its liabilities
(including for purposes of this definition all liabilities, whether or not
reflected on a balance sheet prepared in accordance with generally accepted
accounting principles, and whether direct or indirect, fixed or contingent,
secured or unsecured, and disputed or undisputed); (b) Purchaser is able to pay
its debts or obligations in the ordinary course as they mature; and (c)
Purchaser has capital sufficient to carry on its businesses and all businesses
which it is about to engage.

 

26



--------------------------------------------------------------------------------

3.6 No Other Facilities. Neither Purchaser nor any of its affiliates owns or
operates, or will own or operate at or immediately after the Effective Time, any
psychiatric hospital, non-psychiatric hospital with a psychiatric unit, or a
psychiatric unit within the area of Virginia encompassing: (i) the independent
cities of Colonial Heights, Hopewell and Petersburg, (ii) Dinwiddie and Prince
George Counties, and (iii) those portions of Charles City and Chesterfield
Counties within a fifteen (15) mile radius of the present site of the Inpatient
Hospital in Petersburg, Virginia.

 

ARTICLE 4

COVENANTS OF SELLER

 

4.1 Access and Information; Inspection Period, Preparation of Exhibits and
Schedules. From the Execution Date through the Effective Time, Seller shall
afford to the officers and agents of Purchaser (which shall include accountants,
attorneys, bankers and other consultants and agents of Purchaser) full and
complete access during normal business hours and the right to inspect the
plants, properties, books, accounts, records and all other relevant documents
and information with respect to the assets, liabilities and business of the
Hospital and all of the other Assets being purchased by Purchaser hereunder.
From the Execution Date through the Effective Time, Seller shall furnish
Purchaser with such additional financial and operating data and other
information in Seller’s possession as to businesses and properties of the
Hospital and all of the Assets as Purchaser or its representatives may from time
to time reasonably request, without regard to where such information may be
located. Purchaser’s right of access and inspection shall be exercised in such a
manner as not to interfere unreasonably with the operations of the Hospital.
Such access may include consultations with the personnel of Seller. Further,
Purchaser may, at its sole cost and expense, undertake environmental, mechanical
and structural surveys of the Hospital and the Real Property. After performing
any inspections, tests or surveys, Purchaser shall restore the Hospital and the
Real Property as nearly as possible to its original condition and repair any
damage to same caused by the performance of such inspections, tests, or surveys.
Prior to Purchaser’s or its agents’, contractors’ or employees’ entry onto the
Hospital or the Real Property to perform any such inspections, tests, or
surveys, Purchaser shall, and shall cause its agents and contractors to,
maintain levels of liability and other insurance, as are considered generally
acceptable in the industry for the activities to be undertaken on the Hospital
or the Real Property. Purchaser hereby assumes, and agrees to defend, indemnify
and save Seller harmless from and against, any claim, damage, liability, cost or
expense (including reasonable attorneys’ fees) arising from acts or omissions of
Purchaser (and from the acts or omissions of Purchaser’s agents, contractors or
employees) in any way pertaining to any entry upon, or inspection, test, or
survey of, the Hospital or the Real Property (or any parts thereof). Purchaser
agrees to do no act that would encumber title to the Hospital or the Real
Property. Purchaser’s obligations under this Section shall survive Closing and
delivery of the Deed or termination hereunder.

 

4.2 Conduct of Business. On and after the Execution Date and prior to the
Effective Time, and except as otherwise consented to or approved by an
authorized officer of Purchaser or required by this Agreement, Seller shall,
with respect to the operation of the Hospital:

 

(a) carry on its businesses with respect to the operation of the Hospital in
substantially the same manner as presently conducted and not make any material
change in personnel, operations, finance, accounting policies (unless Seller is
required to adopt such changes under GAAP), or real or personal property;

 

27



--------------------------------------------------------------------------------

(b) maintain the Hospital and all parts thereof and all other Assets in
operating condition in a manner consistent with past practices, ordinary wear
and tear excepted;

 

(c) perform all of its material obligations under agreements relating to or
affecting the Hospital, its operations or the Assets;

 

(d) keep in full force and effect present insurance policies or other comparable
self-insurance; and

 

(e) use commercially reasonable efforts to maintain and preserve its business
organization intact, retain its present employees at the Hospital and maintain
its relationships with physicians, suppliers, customers and others having
business relationships with the Hospital.

 

4.3 Negative Covenants. From the Execution Date until the Effective Time, with
respect to the operation of the Hospital, Seller shall not, without the prior
written consent of Purchaser or except as may be required by law:

 

(a) amend or terminate any of the Contracts or Leases, enter into any new
contract or commitment, or incur or agree to incur any liability, except in the
ordinary course of business (which ordinary course of business shall include
renewals of any Contract), and in no event with respect to any such contract,
commitment or liability as to which the total to be paid in the future under the
contract, commitment or liability exceeds Twenty-Five Thousand Dollars
($25,000);

 

(b) increase compensation payable or to become payable or make any bonus payment
to or otherwise enter into one or more bonus agreements with any employee,
except in the ordinary course of business in accordance with Seller’s customary
personnel policies;

 

(c) create, assume or permit to exist any new debt, mortgage, deed of trust,
pledge or other lien or encumbrance (other than Permitted Encumbrances) upon any
of the Assets;

 

(d) acquire (whether by purchase or lease) or sell, assign, lease, or otherwise
transfer or dispose of any property, plant or equipment, except in the ordinary
course of business with comparable replacement thereof;

 

(e) except with respect to previously budgeted expenditures, purchase capital
assets or incur costs in respect of construction in progress;

 

(f) take any action outside the ordinary course of business; or

 

(g) reduce inventory except in the ordinary course of business.

 

For purposes of this Section 4.3, Seller shall be deemed to have obtained
Purchaser’s prior written consent to undertake the actions otherwise prohibited
by this Section 4.3 if Seller gives Purchaser written notice of a proposed
action and Seller does not receive from Purchaser a written notice of objection
to such action within five (5) business days after Purchaser receives Seller’s
written notice.

 

28



--------------------------------------------------------------------------------

4.4 Consents. Seller shall use commercially reasonable efforts to obtain all
consents to the assignment of the Contracts and Leases from third parties that
are listed on Schedule 2.3(c), which consents are required to permit Seller to
assign the Contracts and Leases to Purchaser (the “Contract and Lease Consents”)
and shall cooperate with Purchaser and its representatives and attorneys: (a) in
Purchaser’s efforts to obtain all other consents, approvals, authorizations,
clearances, certificates of need and licenses required to carry out the
transactions contemplated by this Agreement (including, without limitation,
those of governmental and regulatory authorities) or which Purchaser reasonably
deems necessary or appropriate, and (b) in the preparation of any document or
other material which may be required by any governmental agency as a predicate
to or result of the transactions contemplated in this Agreement. Notwithstanding
any provision to the contrary contained in this Agreement, to the extent Seller
is unable to obtain any of the Contract and Lease Consents and Purchaser agrees
to proceed to Closing without such Consents, Seller shall cooperate with
Purchaser to ensure that Purchaser obtains the benefits of each such Contract or
Lease and shall indemnify and hold harmless Purchaser and its affiliates for and
against any and all damages as a result, directly or indirectly, of the failure
to obtain any such approval or consent if any such Contract or Lease states that
it is not assignable without such party’s consent.

 

4.5 Additional Financial Information. Within fifteen (15) calendar days
following the end of each calendar month after the Execution Date and prior to
Closing, Seller shall deliver to Purchaser complete copies of the unaudited
balance sheet and related unaudited statements of income in accordance with the
Hospital Historical GAAP Principles with respect to the operation of the
Hospital for each month then ended, together with corresponding year-to-date
amounts.

 

4.6 No-Shop.

 

(a) From and after the Execution Date until the earlier of the Closing Date or
the termination of this Agreement, Seller shall not, without the prior written
consent of Purchaser: (i) offer for sale or lease the assets of the Hospital or
the Assets (or any material portion thereof); (ii) solicit offers to buy all or
any material portion of the Hospital or the Assets; (iii) hold discussions with
any party (other than Purchaser) looking toward such an offer or solicitation;
or (iv) enter into any agreement with any party (other than Purchaser) with
respect to the sale or other disposition of the Hospital or the Assets.
Notwithstanding the foregoing, this Section 4.6 shall not be construed to
prohibit Seller or its affiliates from engaging in corporate transactions
involving Seller’s assets or securities, including mergers, reorganizations or
other transactions, so long as the terms thereof do not contemplate the sale or
lease or other disposition of the Hospital or the Assets and Seller complies
with the provisions of Section 12.2 requiring Purchaser’s consent to any
assignment of this Agreement by Seller.

 

(b) Any reference in this Agreement to an “affiliate” shall mean any Person
directly or indirectly controlling, controlled by or under common control with a
second Person. The term “control” (including the terms “controlled by” and
“under common control with”) means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. A “Person” shall mean any natural person, partnership, corporation,
limited liability company, association, trust or other legal entity.

 

29



--------------------------------------------------------------------------------

4.7 Seller’s Efforts to Close. Seller shall use its commercially reasonable
efforts to satisfy all of the conditions precedent set forth in Articles 6 and 7
to its or Purchaser’s obligations under this Agreement to the extent that
Seller’s action or inaction can control or influence the satisfaction of such
conditions.

 

4.8 Title Matters.

 

(a) On or prior to 10 days after the Execution Date, Purchaser, at its expense,
shall request (i) a preliminary binder or title commitment (the “Title
Commitment”) sufficient for the issuance of A.L.T.A. Extended Coverage Owner’s
Title Insurance Policies with respect to the Owned Real Property (the “Owner’s
Title Policy”) and A.L.T.A. Extended Coverage Leasehold Title Policy with
respect to the Leased Real Property (the “Leasehold Title Policy”) (the Owner’s
Title Policy and the Leasehold Title Policy are collectively referred to in this
Agreement as the “Title Policies”), issued by Chicago Title Insurance Company
(the “Title Company”), together with true, correct and legible copies of all
instruments referred to therein as conditions or exceptions to title (the “Title
Instruments”) and (ii) shall order an A.L.T.A. survey of the Owned Real Property
complying with the Minimum Standard Detail Requirements for ALTA/ASCM Land Title
Survey for the Owned Real Property (the “Survey”). The cost of the Title Policy
and the Survey shall be borne by Purchaser.

 

(b) Within ten (10) business days after receipt of the Title Commitment and the
Survey, Purchaser shall deliver a copy thereof to Seller and advise Seller in
writing (the “Title Notice”) of any survey or title matters that, in Purchaser’s
sole discretion, will adversely affect, impede or hinder Purchaser’s use or
ownership of the Real Property (collectively, the “Objections”). Seller shall
give written notice to Purchaser within three (3) business days of Seller’s
receipt of the Title Notice of any Objections which Seller is willing and able
to cure (Seller having no obligation whatsoever to cure). Purchaser shall permit
such time as is reasonably necessary, including a reasonable extension of the
date of Closing, in which to cure any Objections identified by Seller as items
to be cured. In the event Seller advises Purchaser of its inability or
unwillingness to cure one or more Objections (or in the event Seller does not
give any responsive notice within such three-day period), Purchaser, within the
earlier to occur of two (2) days after receipt of Seller’s response, or the
expiration of such three-day period for Seller’s response, shall elect either to
(a) waive such objections and proceed to Closing without any adjustment to any
of the terms of this Agreement, or (b) terminate this Agreement by giving
written notice to Seller, in which event the parties shall be relieved of all
further liability hereunder (except those which expressly survive termination);
provided, however, that Purchaser shall return all materials provided by Seller
to Purchaser, as well as copies of any reports or results arising from
Purchaser’s inspections, tests, and surveys of the Real Property. If Purchaser
does not give timely notice of such election, Purchaser shall be deemed to have
elected the option to waive the Objections specified in clause (a) immediately
above.

 

(c) All matters affecting title to the Real Property as of the date of
Purchaser’s survey and title report that are not objected to in the Title Notice
or waived (or deemed waived) by Purchaser shall be deemed consented to by
Purchaser, and (a) all such deemed consented matters, (b) any subsequent title
matters permitted hereby, or consented to by Purchaser and (c)

 

30



--------------------------------------------------------------------------------

any other survey or title matter that does not materially and adversely affect
insurability of title, marketability, use, occupancy, possession, ownership or
utility of the Real Property shall be collectively referred to herein as
“Permitted Encumbrances,” in addition to those matters identified as Permitted
Encumbrances in Section 2.7(a) hereof. The state of title at the date of Closing
shall be subject only to the Permitted Encumbrances, except as permitted hereby.
Except for Permitted Encumbrances, on or after the Execution Date, Seller shall
neither take, nor consent to, any steps or actions which will in any manner
adversely alter the status of the title to the Real Property without Purchaser’s
prior written consent, which consent shall not be unreasonably withheld. Except
for Permitted Encumbrances, Seller shall not execute, grant or record any
easements, covenants, conditions, liens, restrictions, leases or other
agreements or matters with respect to the Real Property without Purchaser’s
prior written consent which shall not be unreasonably withheld.

 

4.9 Termination Cost Reports. Seller shall file with Government Programs and
other third-party payors any cost reports relating to periods ending on or
before the Effective Time or required to be filed as a result of the
consummation of (a) the transfer of the Assets to Purchaser and (b) the
transactions contemplated by this Agreement (the “Seller Cost Reports”). All
such Seller Cost Reports shall be filed by Seller in a manner that is consistent
with current laws, rules and regulations.

 

4.10 Updating of Disclosure Schedules. Seller shall notify Purchaser of any
changes, additions, or events which may cause any change in or addition to the
Disclosure Schedules delivered by Seller under this Agreement promptly after the
occurrence of the same and again at the Closing by delivery of appropriate
updates to all such Schedules. No notification of a change or addition to a
Schedule made pursuant to this Section 4.11 shall be deemed to cure any breach
of any representation or warranty resulting from such change or addition unless
in any such case Purchaser specifically agrees thereto in writing or consummates
the Closing under this Agreement after receipt of such written notification, nor
shall any such notification be considered to constitute or give rise to a waiver
by Purchaser of any condition set forth in this Agreement, unless in any such
case Purchaser specifically agrees thereto in writing or consummates the Closing
under this Agreement after receipt of such written notification. Nothing
contained herein shall be deemed to create or impose on Purchaser any duty to
examine or investigate any matter or thing for the purposes of verifying the
representations and warranties made by Seller herein.

 

4.11 Poplar West Tract. The Poplar West facility is currently located on a tract
of land consisting of approximately 25.89 acres situated on Wagner Road – State
Route #632 and Poplar Drive in Petersburg, Virginia (the “Poplar West Tract”)
Seller intends to convey to a third party the tract of land designated as Parcel
2 on that certain plat, prepared by Townes Site Engineering, dated February 27,
2004, as revised on March 23, 2004 and March 30, 2004, a copy of which is
attached hereto as Schedule 4.11. To the extent that the roadway from Poplar
Drive to the Poplar West facility is located on any part of Parcel 2, Seller
shall convey Parcel 2 only subject to an easement that permits Purchaser, as
owner of the remaining portion Poplar West Tract, to continue to use such
roadway for access to and from the Poplar West facility and Wagoner Road;
provided, however, that if at any time a public road is located on any part of
the remaining Poplar West Tract that provides egress and ingress to the Poplar
West facility, without having to transverse any portion of Parcel 2, then such
easement may terminate. In addition to the foregoing, Seller shall convey Parcel
2 subject to such water and sewer and other utility easements as may be
reasonable necessary for utilities currently serving the Poplar West facility
and located on Parcel 2.

 

31



--------------------------------------------------------------------------------

4.12 Environmental Remediation. Prior to the Closing, Seller, at its cost and
expense, shall cause the septic tank located in the Poplar West Tract to have
been drained, cleaned and filled in a manner reasonably satisfactory to
Purchaser.

 

ARTICLE 5

COVENANTS OF PURCHASER

 

5.1 Purchaser’s Efforts to Close. Purchaser shall use its commercially
reasonable efforts to satisfy all of the conditions precedent set forth in
Articles 6 and 7 to its or Seller’s obligations under this Agreement to the
extent that Purchaser’s action or inaction can control or influence the
satisfaction of such conditions.

 

5.2 Required Governmental Approvals. Purchaser (a) shall use commercially
reasonable efforts to secure, as promptly as practicable before the Closing
Date, all consents, approvals, authorizations, clearances, certificates of need,
licenses and permits required to be obtained from governmental and regulatory
authorities necessary for Purchaser to perform its obligations under this
Agreement, cause all of its covenants and agreements to be performed, satisfied
and fulfilled and operate the Hospital after the Closing; and (b) will provide
such other information and communications to governmental and regulatory
authorities as Seller or such authorities may reasonably request.

 

5.3 Excluded Assets. As soon as practicable after the Closing Date, Purchaser
shall deliver to Seller or Seller’s designee any Excluded Assets found at the
Hospital on and after the Effective Time, without imposing any charge on Seller
for Purchaser’s storage or holding of same on and after the Effective Time.

 

5.4 Confidentiality. Purchaser shall, and shall cause its employees,
representatives and agents to, hold in strict confidence, unless compelled to
disclose by judicial or administrative process or, in the opinion of Purchaser’s
counsel, by other requirements of law, all Confidential Information (as
hereinafter defined), and Purchaser shall not disclose the Confidential
Information to any person, except as otherwise may be reasonably necessary to
carry out the transactions contemplated by this Agreement, including any
business or diligence review by or on behalf of Purchaser. Purchaser’s
obligations set forth in the immediately preceding sentence shall apply (a)
between the Execution Date and the Effective Time with respect to Confidential
Information which is among the Assets and (b) after the Effective Time for all
Confidential Information which is not described in subsection (a) above. For the
purposes hereof, “Confidential Information” shall mean (x) all information of
any kind concerning Seller or the business of the Hospital, in connection with
the transactions contemplated by this Agreement except information (i)
ascertainable or obtained from public or published information, (ii) received
from a third party not known by Purchaser to be under an obligation to Seller or
any affiliate of Seller to keep such information confidential, (iii) which is or
becomes known to the public (other than through a breach of this Agreement), or
(iv) which was in Purchaser’s possession prior to disclosure thereof to
Purchaser in connection herewith, and (y) all “individually identifiable health
information” of patients and others receiving services from the Hospital. In the
event of any termination, expiration or removal of this Agreement, Purchaser

 

32



--------------------------------------------------------------------------------

shall, in addition to complying with the covenant of nondisclosure set forth in
this Section 5.4, return to Seller any and all individually identifiable health
information in Purchaser’s possession without retaining copies thereof, as such
term is defined in 45 CFR § 160.102.

 

5.5 Enforceability. Purchaser hereby acknowledges that the restrictions
contained in Section 5.4 above are reasonable and necessary to protect the
legitimate interests of Seller. The parties also hereby acknowledge and agree
that any breach of Section 5.4 would result in irreparable injury to Seller and
that any remedy at law for any breach of Section 5.4 would be inadequate.
Notwithstanding any provision to the contrary contained in this Agreement, the
parties therefore agree, and Purchaser hereby specifically consents that,
without necessity of proof of actual damage, Seller may be granted temporary or
permanent injunctive relief, that Seller shall be entitled to an equitable
accounting of all earnings, profits and other benefits arising from such breach,
and that Seller shall be entitled to recover its reasonable fees and expenses,
including attorneys’ fees, incurred by Seller in enforcing the restrictions
contained in Section 5.4.

 

5.6 Waiver of Bulk Sales Law Compliance. Purchaser hereby waives compliance by
Seller with the requirements, if any, of Article 6 of the Uniform Commercial
Code as in force in any state in which the Assets are located and all other
similar laws applicable to bulk sales and transfers.

 

5.7 COBRA.

 

(a) Purchaser shall make offers of employment to all of the employees of Seller
in accordance with Section 9.4. Any of the Hospital’s Employees who accepts an
offer of employment with Purchaser as of or after the Effective Time shall be
referred to in this Agreement as the “Hired Employees.”

 

(b) Purchaser shall be responsible to provide continuation coverage pursuant to
the requirements of Code Section 4980B and Part 6 of Title I of ERISA (“COBRA
Coverage”) with respect to Seller’s former Employees (and their dependents)
whose qualifying event occurs on or before the Effective Time. Purchaser shall
be responsible to provide COBRA Coverage with respect to each of the Hired
Employees (and their dependents) whose qualifying event occurs on or after the
date on which the Hospital’s Employees become Hired Employees.

 

5.8 Transition Services. For a period of one hundred eighty (180) days after the
Effective Time, Purchaser hereby agrees to collect on Seller’s behalf, and at no
cost to Seller, Seller’s Government Receivables subject to the provisions of
this Section 5.8. Seller hereby appoints Purchaser, and Purchaser agrees to act,
as Seller’s collection agent with respect to Seller’s Government Receivables. On
or before the Closing Date, Seller shall establish, at its expense, a bank
account at a financial institution selected by Seller and after the date hereof
Purchaser, as agent for Seller, shall deposit in such account cash, checks,
drafts or other similar items of payment of such Government Receivables.
Purchaser shall apply to the collection of Seller’s Government Receivables the
level of diligence, effort and resources that Purchaser ordinarily and
customarily applies in the collection of its own accounts receivable; provided,
however, that Purchaser does not guarantee the extent to which any Government
Receivables will be collected, that Purchaser shall not be required to institute
any legal or other proceedings to collect any such Governmental Receivables,
that Purchaser shall not be obligated to incur any

 

33



--------------------------------------------------------------------------------

costs and expenses payable to third parties in any such collection efforts, and
the methods of collecting Government Receivables shall at all times be within
the reasonable discretion of Purchaser and in accordance in all material
respects with applicable law. Additionally, upon Seller’s reasonable request and
at no cost to Seller, Purchaser shall provide Seller with reasonable access to
Purchaser’s staff and facilities during normal business hours in order to assist
Seller in completing certain post-closing affairs as described on Schedule 5.8.

 

ARTICLE 6

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER

 

Seller’s obligation to sell the Assets and to close the transactions as
contemplated by this Agreement shall be subject to the satisfaction of each of
the following conditions on or prior to the Closing Date unless specifically
waived in writing by Seller in whole or in part at or prior to the Closing:

 

6.1 Signing and Delivery of Instruments. Purchaser shall have executed and
delivered all documents, instruments and certificates required to be executed
and delivered pursuant to the provisions of this Agreement. Purchaser
acknowledges that Purchaser shall not satisfy the condition precedent set forth
in this Section 6.1, as it relates to the delivery of the Purchase Price, unless
Purchaser initiates the wire transfer of the amount set forth in Section 1.2 to
Seller, and provides to Seller a Federal Reserve wire reference number with
respect thereto, on or before 3:00 p.m. (Central time) on the Closing Date.

 

6.2 Unfavorable Action or Proceeding. On the Closing Date, no orders, decrees,
judgments or injunctions of any court or governmental body shall be in effect,
and no claims, actions, suits, proceedings, arbitrations or investigations shall
be pending or threatened, which challenge or seek to challenge, or which could
reasonably be expected to prevent or cause the rescission of, the consummation
of the transactions contemplated in this Agreement.

 

6.3 Performance of Covenants. Purchaser shall have in all respects performed or
complied with each and all of the obligations, covenants, agreements and
conditions required to be performed or complied with by it on or prior to the
Closing Date.

 

6.4 Opinion of Counsel for Purchaser. Seller shall have received the favorable
opinion of Purchaser’s counsel, dated the Closing Date, in substantially the
form set forth in Exhibit H attached to this Agreement.

 

6.5 Governmental Authorizations. Seller shall have obtained all material
licenses, permits, certificates of need and authorizations from governmental
agencies or governmental bodies that are necessary or required for completion of
the transactions contemplated by this Agreement. Seller shall have obtained all
governmental approvals required to complete the transactions contemplated
hereby. All consents, waivers, and estoppels of third parties which are
reasonably necessary, in the opinion of Seller, to complete effectively the
transactions herein contemplated shall have been obtained in form and substance
reasonably satisfactory to Seller.

 

34



--------------------------------------------------------------------------------

ARTICLE 7

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER

 

Purchaser’s obligation to purchase the Assets and to close the transactions
contemplated by this Agreement shall be subject to the satisfaction of each of
the following conditions on or prior to the Closing Date unless specifically
waived in writing by Purchaser in whole or in part at or prior to the Closing.

 

7.1 Governmental Authorizations. Purchaser shall have obtained all material
licenses, permits, certificates of need and authorizations from governmental
agencies or governmental bodies that are necessary or required for completion of
the transactions contemplated by this Agreement and the operation of the
Hospital by Purchaser after the Closing.

 

7.2 Signing and Delivery of Instruments. Seller shall have executed and
delivered all documents, instruments and certificates required to be executed
and delivered pursuant to all of the provisions of this Agreement.

 

7.3 Performance of Covenants. Seller shall have in all material respects
performed or complied with each and all of the obligations, covenants,
agreements and conditions required to be performed or complied with by Seller on
or prior to the Closing Date.

 

7.4 Unfavorable Action or Proceeding. On the Closing Date, no orders, decrees,
judgments or injunctions of any court or governmental body shall be in effect,
and no claims, actions, suits, proceedings, arbitrations or investigations shall
be pending or threatened, which challenge or seek to challenge, or which could
reasonably be expected to prevent or cause the rescission of, the consummation
of the transactions contemplated in this Agreement.

 

7.5 Opinion of Counsel. Purchaser shall have received the favorable opinion of
Seller’s counsel dated the Closing Date, in substantially the form attached
hereto as Exhibit D.

 

7.6 Title Insurance Policy. Purchaser shall have received a Title Commitment for
a fully effective Title Policy to be issued to Purchaser by the Title Company
covering the Owned Real Property and any ground lease specified on Schedule 7.6
in the amount of the full insurable value of the Owned Real Property and any
such ground lease, respectively (which amount shall be set forth in Schedule
11.1(b) and which is reasonably satisfactory to Purchaser in all respects). The
Title Commitment shall indicate that the Title Policy shall show fee simple
title to the Owned Real Property vested in Purchaser, and valid leasehold title
to the Leased Real Property which is subject to any ground lease specified on
Schedule 7.6, subject only to: (a) current real estate taxes not yet due and
payable; and (b) the Permitted Encumbrances. The Title Commitment shall indicate
that the Title Policy shall have all standard and general exceptions deleted so
as to afford full “extended form coverage.”

 

7.7 No Material Adverse Change. There shall not have been any Material Adverse
Change in or affecting the business of the Hospital or Seller subsequent to the
Execution Date.

 

7.8 Required Consents. Those Contract and Lease Consents listed on Schedule 7.8
shall have been received or obtained on or prior to the Closing Date without the
imposition of any burdens or conditions materially adverse to the party or
parties entitled to the benefit thereof.

 

35



--------------------------------------------------------------------------------

ARTICLE 8

TERMINATION

 

8.1 Termination. This Agreement may be terminated at any time prior to Closing:

 

(a) by the mutual written consent of the parties;

 

(b) by Seller if a material breach of this Agreement has been committed by
Purchaser and such breach has not been (i) waived in writing by Seller or (ii)
cured by Purchaser to the reasonable satisfaction of Seller within fifteen (15)
business days after notice from Seller to Purchaser which describes the nature
of such breach;

 

(c) by Purchaser if a material breach of this Agreement has been committed by
Seller and such breach has not been (i) waived in writing by Purchaser or (ii)
cured by Seller to the reasonable satisfaction of Purchaser within fifteen (15)
business days after notice from Purchaser to Seller of a written notice which
describes the nature of such breach;

 

(d) by Purchaser if any of the conditions in Article 7 have not been satisfied
as of the Closing Date or if satisfaction of any condition in Article 7 is or
becomes impossible and Purchaser has not waived such condition in writing on or
before the Closing Date (provided that the failure to satisfy the applicable
condition or conditions has occurred by reason other than (i) through the
failure of Purchaser to comply with its obligations under this Agreement or (ii)
Seller’s failure to provide its closing deliveries on the Closing Date as a
result of Purchaser not being ready, willing and able to close the transaction
on the Closing Date);

 

(e) by Seller if any of the conditions in Article 6 have not been satisfied as
of the Closing Date or if satisfaction of any such condition in Article 6 is or
becomes impossible and Seller has not waived such condition in writing on or
before the Closing Date (provided that the failure to satisfy the applicable
condition or conditions has occurred by reason other than (i) through the
failure of Seller to comply with its obligations under this Agreement or (ii)
Purchaser’s failure to provide its closing deliveries on the Closing Date as a
result of Seller not being ready, willing and able to close the transaction on
the Closing Date); or

 

(f) by either Purchaser or Seller if the Closing has not occurred (other than
through the breach by the party seeking to terminate this Agreement of its
obligations under this Agreement) by May 31, 2004.

 

8.2 Termination Consequences. If this Agreement is terminated pursuant to
Section 8.1, (a) all further obligations of the parties under this Agreement
shall terminate, except that the obligations in Sections 5.6 (Confidentiality),
12.4 (Governing Law), 12.8 (Confidentiality and Publicity), and 12.10 (Expenses
and Attorneys’ Fees) shall survive, (b) each party shall pay the costs and
expenses incurred by it in connection with this Agreement, except as provided in
Section 12.10, and (c) nothing shall prevent any party hereto from pursuing any
of its legal rights or remedies that may be granted to any such party by law
against any other party to this Agreement.

 

8.3 Risk of Loss. The risk of loss or damage to any of the Assets, Personal
Property, Owned Real Property, the Hospital and all other property, the transfer
of which is contemplated by this Agreement, shall remain with Seller until the
Effective Time and Seller shall maintain its insurance policies covering the
Assets, Personal Property, Owned Real Property, the Hospital and all other
property of Seller through the Effective Time.

 

36



--------------------------------------------------------------------------------

(a) With respect to the Real Property, if prior to the Closing, all or any part
of the Real Property is destroyed or damaged by fire or the elements or by any
other cause where such damage or destruction is in the aggregate (the “Aggregate
Damage”) less than ten percent (10%) of the Purchase Price, the parties’ duties
and obligations under this Agreement shall not be affected and the Closing shall
proceed as scheduled; provided, however, Seller shall assign, transfer and set
over to Purchaser all of Seller’s right, title and interest in and to any
insurance proceeds on account of such damage or destruction and, if such
insurance policy proceeds are insufficient to repair, restore and/or replace the
Real Property, the difference between the cost to repair, restore and/or replace
and the amount of such proceeds shall be deducted from the Purchase Price. If
prior to the Closing, all or any part of the Real Property is destroyed or
damaged by fire or the elements or by any other cause where the Aggregate Damage
exceeds ten percent (10%) of the Purchase Price, Purchaser may elect to (i)
purchase such Owned Real Property, or take assignment of such Leased Real
Property, and the Closing shall proceed as scheduled (provided, however, at the
Closing Seller shall assign, transfer and set over to Purchaser all of Seller’s
right, title and interest in and to any insurance proceeds on account of such
damage or destruction loss plus the amount of any deductibles under such
insurance policies), (ii) not purchase such Owned Real Property, or not take
assignment of such Leased Real Property, and, in such event, an appropriate
adjustment to the Purchase Price shall be made by Purchaser and Seller; or (iii)
elect to terminate this Agreement by written notice to Seller. If Purchaser and
Seller are unable to agree upon the amount of the Aggregate Damage by the
originally scheduled Closing Date (the “Original Closing Date”), the amount of
the Aggregate Damage shall be determined by a consulting firm, mutually selected
by Seller and Purchaser (the “Independent Consultant”) pursuant to Section
8.3(d).

 

(b) With respect to any Assets other than Real Property which are destroyed or
damaged by fire or the elements or by any other cause prior to the Closing,
Seller shall assign, transfer and set over to Purchaser all of Seller’s right,
title and interest to any insurance proceeds on account of such damage or
destruction and shall reimburse Purchaser for any deductible Purchaser is
required to pay in connection with the receipt of such insurance proceeds.

 

(c) If prior to the Closing, all or any part of a parcel of the Real Property is
made subject to an eminent domain or condemnation proceeding which would in
Purchaser’s judgment materially adversely impair access to the Real Property or
be materially adverse to the operations of the Hospital, Purchaser may elect to
(i) purchase such affected Owned Real Property, or take assignment of such
Leased Real Property, and the Closing shall proceed as scheduled (provided,
however, at the Closing Seller shall assign, transfer and set over to Purchaser
all of Seller’s right, title and interest in and to any award in such eminent
domain or condemnation proceeding), (ii) not purchase the affected Owned Real
Property, or not take assignment of such Leased Real Property, and, in such
event, an appropriate adjustment to the Purchase Price shall be made by
Purchaser and Seller, or (iii) terminate this Agreement by written notice to
Seller. If Purchaser and Seller are unable to agree upon the amount of the
adjustment described in subsection (ii) of the preceding sentence by the Closing
Date, the adjustment shall be resolved by the Independent Consultant pursuant to
Section 8.3(d).

 

37



--------------------------------------------------------------------------------

(d) If pursuant to either Section 8.3(a) or 8.3(c), the amount of the Aggregate
Damage (and any applicable Purchase Price adjustment) is to be determined by the
Independent Consultant, within five (5) calendar days after the Original Closing
Date (the “Submittal Date”), each party shall submit to the other party and to
the Independent Consultant its proposed Aggregate Damage (and any applicable
Purchase Price adjustment) as a result of the event(s) contemplated by either
Section 8.3(a) or 8.3(c), along with a detailed description of the basis for
such amount and any applicable adjustment. Within ten (10) calendar days after
the Submittal Date, the Independent Consultant, acting as an expert and not as
an arbitrator, shall determine Aggregate Damage (and any applicable Purchase
Price adjustment) the definitive amount of the Aggregate Damage (and any
applicable adjustment to the Purchase Price), taking into account any
submissions by Seller or Purchaser made by the Submittal Date. The decision of
the Independent Consultant shall be conclusive and binding as between Purchaser
and Seller, and the costs of such review shall be borne equally by Seller and
Purchaser. Upon any such determination of the adjustment to the Purchase Price
in accordance with this Section 8.3(d), the parties shall, subject to the terms
and conditions of this Agreement, consummate the transactions contemplated by
this Agreement at a mutually agreeable time and place, in accordance with the
provisions of this Agreement, which shall be no later than the twenty-fifth
(25th) calendar day following the Original Closing Date unless the parties
mutually agree upon a later date.

 

ARTICLE 9

POST-CLOSING MATTERS

 

9.1 Excluded Assets and Excluded Liabilities. Subject to Section 11.2 hereof,
any asset or any liability, all other remittances and all mail and other
communications that is an Excluded Asset or an Excluded Liability (a) pursuant
to the terms of this Agreement, (b) as otherwise determined by the parties’
mutual written agreement or (c) absent such agreement, as determined by
adjudication by a court or similar tribunal, and which comes into the
possession, custody or control of Purchaser (or its successors-in-interest,
assigns or affiliates) shall within five (5) business days following receipt be
transferred, assigned or conveyed by Purchaser (and its successors-in-interest,
assigns and affiliates) to Seller at Seller’s cost. Purchaser (and its
successors-in-interest, assigns and affiliates) shall not have any right, title
or interest in or obligation or responsibility with respect to such asset or
liability except that Purchaser shall hold such asset in trust for the benefit
of Seller.

 

9.2 Preservation and Access to Records After the Closing.

 

(a) From the Closing Date until seven (7) years after the Closing Date or such
longer period as required by law (the “Document Retention Period”), Purchaser
shall keep and preserve all medical records, patient records, medical staff
records and other books and records which are among the Assets as of the
Effective Time, but excluding any records which are among the Excluded Assets.
Purchaser will afford to the representatives of Seller, including its counsel
and accountants, full and complete access to, and copies (including, without
limitation, color laser copies) of, such records with respect to time periods
prior to the Effective Time (including, without limitation, access to records of
patients treated at the Hospital prior to the Effective Time) during normal
business hours after the Effective Time, to the extent reasonably needed by
Seller or Seller’s affiliates for business purposes. Purchaser acknowledges
that, as a result of entering into this Agreement and operating the Hospital, it
will gain access to patient records and other information which are subject to
rules and regulations concerning

 

38



--------------------------------------------------------------------------------

confidentiality. Purchaser shall abide by any such rules and regulations
relating to the confidential information it acquires. Purchaser shall maintain
the patient and medical staff records at the Hospital in accordance with
applicable law and the requirements of relevant insurance carriers. After the
expiration of the Document Retention Period, if Purchaser intends to destroy or
otherwise dispose of any of the documents described in this Section 9.2(a),
Purchaser shall provide written notice to Seller of Purchaser’s intention no
later than forty-five (45) calendar days prior to the date of such intended
destruction or disposal. Seller shall have the right, at its sole cost, to take
possession of such documents during such forty-five (45) calendar day period. If
Seller does not take possession of such documents during such forty-five (45)
calendar day period, Purchaser shall be free to destroy or otherwise dispose of
such documentation upon the expiration of such forty-five (45) calendar day
period.

 

(b) Purchaser shall give its commercially reasonable cooperation to Seller,
Seller’s affiliates and their insurance carriers in respect of the defense of
claims by third parties against Seller or any affiliate of Seller, in respect of
events occurring prior to the Effective Time with respect to the operation of
the Hospital. Such cooperation shall include, without limitation, making the
Hired Employees available at reasonable times for interviews, depositions,
hearings and trials. Such cooperation shall also include making all of its
employees available to assist in the securing and giving of evidence and in
obtaining the presence and cooperation of witnesses (all of which shall be done
without payment of any fees or expenses to Purchaser or to such employees). In
addition, Seller and Seller’s affiliates shall be entitled to remove from the
Hospital originals of any such records, but only for purposes of pending
litigation involving the persons to whom such records refer, as certified in
writing prior to removal by counsel retained by Seller or any of Seller’s
affiliates in connection with such litigation. Any records so removed from the
Hospital shall be promptly returned to Purchaser following Seller’s or its
applicable affiliate’s use of such records. Purchaser shall be entitled to
require that such records be copied for Purchaser prior to their removal at
Seller’s cost.

 

(c) In connection with (i) the transition of ownership and operation of the
Hospital to Purchaser pursuant to the transaction contemplated by this
Agreement, (ii) Seller’s rights to the Excluded Assets, and (iii) Seller’s
obligations under the Excluded Liabilities, Purchaser shall after the Effective
Time give Seller, Seller’s affiliates and their respective representatives
access during normal business hours to Purchaser’s books, accounts and records
and all other relevant documents and information with respect to the assets,
liabilities and business of the Hospital as representatives of Seller and
Seller’s affiliates may from time to time reasonably request, all in such manner
as not to unreasonably interfere with the operations of the Hospital. The
confidentiality obligations of Section 5.6 applicable to Purchaser shall apply
to Seller with respect to its access to and use of Purchaser’s books and records
pursuant to this Section.

 

(d) Purchaser and its representatives shall be given access by Seller during
normal business hours to the extent reasonably needed by Purchaser for business
purposes to all documents, records, correspondence, work papers and other
documents retained by Seller pertaining to any of the Assets or with respect to
the operation of the Hospital prior to the Effective Time, all in such manner as
to not interfere unreasonably with Seller’s business.

 

9.3 Provision of Benefits of Certain Contracts. If, as of the Effective Time,
Seller has not obtained a required consent to the assignment of a Contract to
Purchaser or Purchaser is

 

39



--------------------------------------------------------------------------------

unable to enter into a new third party contract with respect to such Contract,
until such consent is obtained or a new third party contract is obtained, Seller
shall use reasonable commercial efforts to provide Purchaser the benefits of
such Contract only with respect to the Hospital and cooperate in any reasonable
and lawful arrangement designed to provide such benefits to Purchaser. Purchaser
shall use reasonable commercial efforts to perform, on behalf of Seller, the
obligations of Seller thereunder or in connection therewith, limited to those
obligations of the Hospital thereunder, but only to the extent that such action
would not result in a material default under the applicable Contract and such
obligation would have been an obligation of Purchaser had it received consent to
the assignment of such Contract or had entered into a new third party contract
on substantially similar terms as the applicable Contract.

 

9.4 Employee Matters. As of the Effective Time, Seller shall terminate all of
its employees at the Hospital, and Purchaser shall hire all such employees
commencing as of the Effective Time in positions and at compensation levels
consistent with those being provided by Seller immediately prior to the
Effective Time. Compensation levels will be maintained for a minimum of ninety
(90) days after which compensation levels may be adjusted to be consistent with
the compensation guidelines of the Purchaser. Nothing herein shall be deemed to
affect or limit in any way normal management prerogatives of Purchaser with
respect to employees or to create or grant to any such employees third party
beneficiary rights or claims of any kind or nature. Within the period of ninety
(90) days before the Closing, Seller shall not, and within the ninety (90) days
following the Closing, Purchaser shall not: (1) permanently or temporarily shut
down a single site of employment, or one or more facilities or operating units
within a single site of employment, if the shutdown results in an employment
loss during any thirty (30) day period at the single site of employment for
fifty (50) or more employees, excluding any part-time employees; or (2) have a
mass layoff at a single site of employment of at least thirty-three percent
(33%) of the active employees and at least fifty (50) employees, excluding
part-time employees. The terms “single site of employment,” “operating unit,”
“employment loss” and “mass layoff” shall be defined as in the Workers
Adjustment Retraining and Notification Act (the “WARN Act”). With respect to
terminations of employees following the Closing, Purchaser shall be responsible
for any notification required under the WARN Act. In respect of the employees
employed by Purchaser, Purchaser or Purchaser’s employee benefit plans shall
provide such employees with employee benefits consistent with the benefits
generally offered to similarly situated employees of Purchaser or its affiliates
and, to the extent such benefits are based, in whole or in part, on service with
Purchaser or its affiliate, Purchaser or Purchaser’s employee benefit plans
shall recognize the existing seniority and service with Seller and Commonly
Controlled Entities of all such employees for benefits purposes and shall
provide credit under such plans for purposes of determining eligibility and
vesting and the rate of benefit accrual (but not actual benefit accrual);
provided, however, that no such credit need be given in respect of any new plan
commenced or participated in by Purchaser in which no prior service credit is
given or recognized to or for other plan beneficiaries. In extending such
benefits, Purchaser shall waive pre-existing conditions limitations in
Purchaser’s welfare benefit plans which might otherwise apply to such employees
except to the extent employees have not satisfied such limitations under the
current welfare benefit plans of Seller. To the extent Purchaser can do so under
its existing employee welfare plans, Purchaser will credit such employees for
deductibles and co-pays paid under Seller’s welfare plans for the plan year that
includes the Closing Date. The existing Purchaser 401(k) defined contribution
plan shall accept rollovers by such employees from a Seller plan provided (i)
such rollover is in cash (or cash and the employee’s promissory note in the case
of an employee with an outstanding participant loan)

 

40



--------------------------------------------------------------------------------

and (ii) the Purchaser is provided a written declaration from the administrator
of the Seller plan that such distribution is an “eligible rollover distribution”
under the Code. Additionally, Purchaser shall credit each Hired Employee with
such employee’s accrued extended illness benefit as of the Effective Time
(“EIB”) up to a maximum of 168 hours. All such use of a Hired Employee’s EIB
hours shall be subject to the restrictions under Seller’s policy existing as of
the date of this Agreement.

 

9.5 Misdirected Payments, Etc. Seller and Purchaser covenant and agree to remit,
with reasonable promptness, to the other any payments received, which payments
are on or in respect of accounts or notes receivable owned by (or are otherwise
payable to) the other. In addition, and without limitation, in the event of a
determination by any governmental or third-party payor that payments to Seller
or the Hospital resulted in an overpayment or other determination that funds
previously paid by any program or plan to Seller or the Hospital must be repaid,
Seller shall be responsible for repayment of said monies (or defense of such
actions) if such overpayment or other repayment determination was for services
rendered prior to the Effective Time and Purchaser shall be responsible for
repayment of said monies (or defense of such actions) if such overpayment or
other repayment determination was for services rendered after the Effective
Time. In the event that, following the Effective Time, Purchaser suffers any
offsets against reimbursement under any third-party payor or reimbursement
programs due to Purchaser, relating to amounts owing under any such programs by
Seller or any of its affiliates, Seller shall promptly upon demand from
Purchaser pay to Purchaser the amounts so billed or offset. In the event that,
following the Effective Time, Seller suffers any offsets against reimbursement
under any third-party payor or reimbursement programs due to Seller, relating to
amounts owing under any such programs by Purchaser or any of its affiliates,
Purchaser shall promptly upon demand from Seller pay to Seller the amounts so
billed or offset.

 

9.6 Post-Closing Operations of the Hospital. From and after the Effective Time
until December 31, 2006, Purchaser shall comply with the covenants made by
Purchaser in Schedule 1.12.

 

9.7 Seller Corporate Existence. Seller shall maintain its corporate existence
and shall not dissolve or liquidate until June 30, 2007.

 

ARTICLE 10

SURVIVAL AND INDEMNIFICATION

 

10.1 Survival. Except as expressly set forth in this Agreement to the contrary,
all representations, warranties, covenants, agreements and indemnifications of
Purchaser and Seller, respectively, contained in this Agreement or in any
document delivered pursuant hereto shall be deemed to be material and to have
been relied upon by Purchaser and Seller, respectively, and shall survive the
Closing; provided, however, that all representations and warranties of Purchaser
and Seller, all the Seller’s Pre-Closing Covenants (as defined below), all the
Purchaser’s Pre-Closing Covenants (as defined below), and all rights to
indemnity set forth in Sections 10.2(a) and 10.3(a) shall continue to be fully
effective and enforceable following the Effective Time for only one year (the
“Survival Period”) and shall thereafter be of no further force and effect;
provided further, however, that, if there is at the end of such one year period
an outstanding notice of a claim therefore made in compliance with the terms of
Section 10.4, such applicable period shall not end in respect of such claim
until such claim is resolved.

 

41



--------------------------------------------------------------------------------

10.2 Indemnification of Purchaser by Seller.

 

(a) Indemnification. Seller shall keep and save Purchaser, and its directors,
officers, employees, agents and other representatives (collectively, the
“Purchaser Parties”), forever harmless from and shall indemnify and defend the
Purchaser Parties against any and all obligations, judgments, liabilities,
penalties, violations, fees, fines, claims, losses, costs, demands, damages,
liens, encumbrances and expenses including reasonable attorneys’ fees
(collectively, “Damages”), to the extent arising or resulting from (i) any
breach of any representation or warranty of Seller under this Agreement, (ii)
any breach or default by Seller of any covenant or agreement of Seller under
this Agreement either required (x) to be performed before the Closing Date (the
“Seller’s Pre-Closing Covenants”) or (y) to be performed after the Closing Date
(the “Seller’s Surviving Covenants”), and (iii) the Excluded Liabilities. No
provision in this Agreement shall prevent Seller from pursuing any of its legal
rights or remedies that may be granted to Seller by law against any person or
legal entity other than Purchaser.

 

(b) Indemnification Limitations. Notwithstanding any provision to the contrary
contained in this Agreement, Seller shall be under no liability to indemnify
Purchaser under Section 10.2(a) and no claim under Section 10.2(a) shall be
made:

 

(i) unless notice thereof shall have been given by or on behalf of Purchaser to
Seller, in the manner provided in Section 10.4, within the Survival Period;

 

(ii) to the extent that any loss may be recovered under a policy of insurance in
force on the date of loss; provided, however, that this Section 10.2(b)(ii)
shall not apply to the extent that coverage under the applicable policy of
insurance is denied by the applicable insurance carrier;

 

(iii) to the extent that such claim relates to a liability arising out of or
relating to any act, omission, event or occurrence connected with:

 

(A) the use, ownership or operation of the Hospital, or

 

(B) the use, ownership or operation of any of the Assets,

 

on and after the Effective Time (without regard to whether such use, ownership
or operation is consistent with Seller’s policies, procedures and/or practices
prior to the Effective Time), other than as specifically included in the
Excluded Liabilities;

 

(iv) to the extent that Purchaser had Knowledge of (A) the respective breach of
a representation and warranty by Seller or (B) other indemnifiable event, prior
to the Effective Time;

 

(v) to the extent such claim relates to an obligation or liability for which
Purchaser has agreed to indemnify Seller pursuant to Section 10.3; or

 

(vi) or accrue to Purchaser unless the liability of Seller in respect of any
single claim or multiple claims in the aggregate exceeds Two Hundred Fifty
Thousand Dollars ($250,000) (a “Relevant Claim”) in which event Purchaser shall
be entitled to seek indemnification for the total amount of the Relevant
Claim(s).

 

42



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained in this Agreement, the
maximum aggregate liability of Seller to Purchaser under this Agreement shall
not exceed fifty percent (50%) of the Purchase Price.

 

(c) If Purchaser is entitled to recover any sum (whether by payment, discount,
credit or otherwise) from any third party in respect of any matter for which a
claim of indemnity could be made against Seller hereunder, Purchaser shall use
its commercially reasonable endeavors to recover such sum from such third party
and any sum recovered will reduce the amount of the claim. If Seller pays to
Purchaser an amount in respect of a claim, and Purchaser subsequently recovers
from a third party a sum which is referable to that claim, Purchaser shall
forthwith repay to Seller so much of the amount paid by it as does not exceed
the sum recovered from the third party less all reasonable costs, charges and
expenses incurred by Purchaser in obtaining payment in respect of that claim and
in recovering that sum from the third party.

 

10.3 Indemnification of Seller by Purchaser.

 

(a) Indemnification. Purchaser shall keep and save Seller, and Seller’s
directors, officers, employees, agents and other representatives (collectively
the “Seller Parties”), forever harmless from and shall indemnify and defend
Seller Parties against any and all Damages, to the extent arising or resulting
from (i) any breach of any representation or warranty of Purchaser under this
Agreement, (ii) any breach or default by Purchaser under any covenant or
agreement of Purchaser under this Agreement either required (x) to be performed
before the Closing Date (the “Purchaser’s Pre-Closing Covenants”) or (y) to be
performed after the Closing Date (the “Purchaser’s Surviving Covenants”), and
(iii) the Assumed Obligations. No provision in this Agreement shall prevent
Purchaser from pursuing any of its legal rights or remedies that may be granted
to Purchaser by law against any person or legal entity other than Seller or any
affiliate of Seller.

 

(b) Indemnification Limitations. Notwithstanding any provision to the contrary
contained in this Agreement, Purchaser shall be under no liability to indemnify
Seller under Section 10.3(a) and no claim under Section 10.3(a) shall be made:

 

(i) unless notice thereof shall have been given by or on behalf of Seller to
Purchaser, in the manner provided in Section 10.4 within the Survival Period;

 

(ii) to the extent that any loss may be recovered under a policy of insurance in
force on the date of loss; provided, however, that this Section 10.3(b)(ii)
shall not apply to the extent that coverage under the applicable policy of
insurance is denied by the applicable insurance carrier;

 

(iii) to the extent that such claim relates to a liability of Seller arising out
of or relating to any act, omission, event or occurrence connected with:

 

(A) the use, ownership or operation of the Hospital, or

 

(B) the use, operation or ownership of any of the Assets,

 

prior to the Effective Time, other than as specifically included in the Assumed
Obligations;

 

43



--------------------------------------------------------------------------------

(iv) to the extent such claim relates to an obligation or liability for which
Seller has agreed to indemnify Purchaser pursuant to Section 10.2; or

 

(v) or accrue to Seller unless the liability of Purchaser in respect of any
single claim or multiple claims in the aggregate exceeds the Relevant Claim
amount in which event Seller shall be entitled to seek indemnification for the
total amount of the Relevant Claim(s); or

 

Notwithstanding any provision to the contrary contained in this Agreement, the
maximum aggregate liability of Purchaser to Seller under this Agreement shall
not exceed fifty percent (50%) of the Purchase Price.

 

(c) If Seller is entitled to recover any sum (whether by payment, discount,
credit or otherwise) from any third party in respect of any matter for which a
claim of indemnity could be made against Purchaser hereunder, Seller shall use
its commercially reasonable endeavors to recover such sum from such third party
and any sum recovered will reduce the amount of the claim. If Purchaser pays to
Seller an amount in respect of a claim, and Seller subsequently recovers from a
third party a sum which is referable to that claim, Seller shall forthwith repay
to Purchaser so much of the amount paid by it as does not exceed the sum
recovered from the third party less all reasonable costs, charges and expenses
incurred by Seller in obtaining payment in respect of that claim and in
recovering that sum from the third party.

 

10.4 Method of Asserting Claims. All claims for indemnification by any person
entitled to indemnification (an “Indemnified Party”) under this Article 10 will
be asserted and resolved as follows:

 

(a) In the event any claim or demand, for which a party hereto (an “Indemnifying
Party”) would be liable for the Damages to an Indemnified Party, is asserted
against or sought to be collected from an Indemnified Party by a person other
than Seller, Purchaser or their affiliates (a “Third Party Claim”), the
Indemnified Party shall give a notice of its claim (a “Claim Notice”) to the
Indemnifying Party within thirty (30) calendar days after the Indemnified Party
receives written notice of such Third Party Claim; provided, however, that
notice shall be given by the Indemnified Party to the Indemnifying Party within
fifteen (15) calendar days after receipt of a complaint, petition or institution
of other formal legal action against the Indemnified Party. If the Indemnified
Party fails to provide the Claim Notice within such applicable time period after
the Indemnified Party receives written notice of such Third Party Claim and
thereby materially impairs the Indemnifying Party’s ability to protect its
interests, or does not give the Claim Notice within the Survival Period, the
Indemnifying Party will not be obligated to indemnify the Indemnified Party with
respect to such Third Party Claim. The Indemnifying Party will notify the
Indemnified Party within thirty (30) calendar days after receipt of the Claim
Notice (the “Notice Period”) whether the Indemnifying Party desires, at the sole
cost and expense of the Indemnifying Party, to defend the Indemnified Party
against such Third Party Claim.

 

(i) If the Indemnifying Party notifies the Indemnified Party within the Notice
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section 10.4(a), then the
Indemnifying Party will have the right to defend, at its sole cost and expense,
such Third Party Claim by all appropriate

 

44



--------------------------------------------------------------------------------

proceedings, which proceedings will be prosecuted by the Indemnifying Party to a
final conclusion or will be settled at the discretion of the Indemnifying Party.
The Indemnifying Party will have full control of such defense and proceedings,
including any compromise or settlement thereof. Notwithstanding the foregoing,
the Indemnified Party may, at its sole cost and expense, file during the Notice
Period any motion, answer or other pleadings that the Indemnified Party may deem
necessary or appropriate to protect its interests or those of the Indemnifying
Party and which is not prejudicial, in the reasonable judgment of the
Indemnifying Party, to the Indemnifying Party. Except as provided in Section
10.4(a)(ii) hereof, if an Indemnified Party takes any such action that is
prejudicial and causes a final adjudication that is adverse to the Indemnifying
Party, the Indemnifying Party will be relieved of its obligations hereunder with
respect to the portion of such Third Party Claim prejudiced by the Indemnified
Party’s action. If requested by the Indemnifying Party, the Indemnified Party
agrees, at the sole cost and expense of the Indemnifying Party, to cooperate
with the Indemnifying Party and its counsel in contesting any Third Party Claim
that the Indemnifying Party elects to contest, or, if appropriate and related to
the Third Party Claim in question, in making any counterclaim against the person
asserting the Third Party Claim, or any cross-complaint against any person
(other than the Indemnified Party or any of its affiliates). The Indemnified
Party may participate in, but not control, any defense or settlement of any
Third Party Claim controlled by the Indemnifying Party pursuant to this Section
10.4(a)(i), and except as specifically provided in this Section 10.4(a)(i), the
Indemnified Party will bear its own costs and expenses with respect to such
participation.

 

(ii) If the Indemnifying Party fails to notify the Indemnified Party within the
Notice Period that the Indemnifying Party desires to defend the Indemnified
Party pursuant to this Section 10.4(a), or if the Indemnifying Party gives such
notice but fails to prosecute diligently or settle the Third Party Claim, or if
the Indemnifying Party fails to give any notice whatsoever within the Notice
Period, then the Indemnified Party will have the right to defend, at the sole
cost and expense of the Indemnifying Party, the Third Party Claim by all
appropriate proceedings, which proceedings will be promptly and reasonably
prosecuted by the Indemnified Party to a final conclusion or will be settled at
the discretion of the Indemnified Party. The Indemnified Party will have full
control of such defense and proceedings, including any compromise or settlement
thereof; provided, however, that if requested by the Indemnified Party, the
Indemnifying Party agrees, at the sole cost and expense of the Indemnifying
Party, to cooperate with the Indemnified Party and its counsel in contesting any
Third Party Claim which the Indemnified Party is contesting, or, if appropriate
and related to the Third Party Claim in question, in making any counterclaim
against the person asserting the Third Party Claim, or any cross-complaint
against any person (other than the Indemnifying Party or any of its affiliates).
Notwithstanding the foregoing provisions of this Section 10.4(a)(ii), if the
Indemnifying Party has notified the Indemnified Party with reasonable promptness
that the Indemnifying Party disputes its liability to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party, the Indemnifying Party will not be required to bear the
costs and expenses of the Indemnified Party’s defense pursuant to this Section
10.4(a)(ii). Subject to the above terms of this Section 10.4(a)(ii), the
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this Section
10.4(a)(ii), and the Indemnifying Party will bear its own costs and expenses
with respect to such participation. The Indemnified Party shall give sufficient
prior notice to the Indemnifying Party of the initiation of any discussions
relating to the settlement of a Third Party Claim to allow the Indemnifying
Party to participate therein.

 

45



--------------------------------------------------------------------------------

(b) In the event any Indemnified Party should have a claim against any
Indemnifying Party hereunder that does not involve a Third Party Claim being
asserted against or sought to be collected from the Indemnified Party, the
Indemnified Party shall deliver an Indemnity Notice (as hereinafter defined) to
the Indemnifying Party within the Survival Period. (The term “Indemnity Notice”
shall mean written notification of a claim for indemnity under Article 10 hereof
(which claim does not involve a Third Party Claim) by an Indemnified Party to an
Indemnifying Party pursuant to this Section 10.4, specifying the nature of and
specific basis for such claim and the amount or the estimated amount of such
claim.) The failure by any Indemnified Party to give the Indemnity Notice shall
not impair such party’s rights hereunder except to the extent that an
Indemnifying Party demonstrates that it has been prejudiced thereby.

 

(c) If the Indemnifying Party does not notify the Indemnified Party within
thirty (30) calendar days following its receipt of a Claim Notice or an
Indemnity Notice that the Indemnifying Party disputes its liability to the
Indemnified Party hereunder, such claim specified by the Indemnified Party will
be conclusively deemed a liability of the Indemnifying Party hereunder and the
Indemnifying Party shall pay the amount of such liability to the Indemnified
Party on demand, or on such later date in the case of a Third Party Claim, as
the Indemnified Party suffers the Damages in respect of such Third Party Claim,
or in the case of an Indemnity Notice in which the amount of the claim is
estimated, when the amount of such claim becomes finally determined. If the
Indemnifying Party has timely disputed its liability with respect to such claim,
as provided above, the Indemnifying Party and the Indemnified Party agree to
proceed in good faith to negotiate a resolution of such dispute, and if not
resolved through negotiations, such dispute will be resolved by adjudication by
a court or similar tribunal.

 

(d) The Indemnified Party agrees to give the Indemnifying Party reasonable
access to the books and records and employees of the Indemnified Party in
connection with the matters for which indemnification is sought hereunder, to
the extent the Indemnifying Party reasonably deems necessary in connection with
its rights and obligations hereunder.

 

(e) The Indemnified Party shall assist and cooperate with the Indemnifying Party
in the conduct of litigation, the making of settlements and the enforcement of
any right of contribution to which the Indemnified Party may be entitled from
any person or entity in connection with the subject matter of any litigation
subject to indemnification hereunder. In addition, the Indemnified Party shall,
upon request by the Indemnifying Party or counsel selected by the Indemnifying
Party (without payment of any fees or expenses to the Indemnified Party or an
employee thereof), attend hearings and trials, assist in the securing and giving
of evidence, assist in obtaining the presence or cooperation of witnesses, and
make available its own personnel; and shall do whatever else is necessary and
appropriate in connection with such litigation. The Indemnified Party shall not
make any demand upon the Indemnifying Party or counsel for the Indemnifying
Party in connection with any litigation subject to indemnification hereunder,
except a general demand for indemnification as provided hereunder. If the
Indemnified Party shall fail to perform such obligations as Indemnified Party
hereunder or to cooperate fully with the Indemnifying Party in Indemnifying
Party’s defense of any suit or proceeding, such cooperation to include, without
limitation, attendance at all depositions and the provision of all documents
relevant to the defense of any claim, then, except where such failure does not
have an adverse effect on the Indemnifying Party’s defense of such claims, the
Indemnifying Party shall be released from all of its obligations under this
Agreement with respect to that suit or proceeding and any other claims which had
been raised in such suit or proceeding.

 

46



--------------------------------------------------------------------------------

(f) Following indemnification as provided for hereunder, the Indemnifying Party
shall be subrogated to all rights of the Indemnified Party with respect to all
persons or entities relating to the matter for which indemnification has been
made.

 

10.5 Exclusive. Other than claims for fraud or equitable relief (which claims
are nevertheless subject to the time limitation set forth in Section 10.1), any
claim arising under this Agreement or in connection with or as a result of the
transactions contemplated by this Agreement or any Damages or injury alleged to
be suffered by any party as a result of the actions or failure to act by any
other party shall, unless otherwise specifically stated in this Agreement, be
governed solely and exclusively by the provisions of this Article 10. If Seller
and Purchaser cannot resolve such claim by mutual agreement, such claim shall be
determined by adjudication by a court or similar tribunal in accordance with the
provisions of this Article 10. Notwithstanding the foregoing provisions of this
Section 10.5, upon the expiration of the Survival Period, the parties may pursue
other available remedies for any claims relating to (i) any breach or default by
Purchaser or Seller, as the case may be, of any Seller Surviving Covenant or
Buyer Surviving Covenant, (ii) Third Party Claims made in respect of Excluded
Liabilities, in the case of Purchaser, and (iii) Third Party Claims made in
respect of Assumed Obligations, in the case of Seller; provided, however, that
any claims shall be subject to the limitations set forth in Section 10.2(b)(vi)
and the last paragraph of Section 10.2 (b) with respect to a Purchaser claim and
Section 10.3(b)(v) and the last paragraph of Section 10.3(b) with respect to a
Seller claim, except that any Seller claim arising out of Purchaser’s breach of
its covenants and obligations under Section 1.12, Schedule 1.12, or Section 1.13
shall not be subject to such limitations. Nothing contained in this Section 10.5
or any other provision of this Agreement shall be deemed or construed as an
assumption by Purchaser of any Excluded Liability.

 

10.6 Right of Set-Off. Purchaser shall be entitled to set-off the amount of any
indemnification claims timely made within the Survival Period against Seller
that have been resolved on or before the payment date of the Variable Payment
due pursuant to Section 1.13 of this Agreement against the Variable Payment. In
the case of any claims that have been asserted within the Survival Period but
are not resolved prior to such payment date, Purchaser may withhold the amount
of such claim from the Variable Payment and shall deposit such withheld funds
with a third party escrow agent to be held until receipt of joint disbursement
directions signed by the Seller and Purchaser upon the resolution of such
unresolved claims. Such right of set-off shall not be the sole and exclusive
remedy of Purchaser.

 

ARTICLE 11

TAX AND COST REPORT MATTERS

 

11.1 Tax Matters; Allocation of Purchase Price.

 

(a) After the Closing Date, the parties shall cooperate fully with each other
and shall make available to each other, as reasonably requested, all
information, records or documents relating to tax liabilities or potential tax
liabilities attributable to Seller with respect to the operation of the Hospital
or ownership of the Assets for all periods prior to the Effective Time and shall
preserve all such information, records and documents at least until the
expiration

 

47



--------------------------------------------------------------------------------

of any applicable statute of limitations or extensions thereof. The parties
shall also make available to each other as reasonably required, and at the
reasonable cost of the requesting party (for out-of-pocket costs and expenses
only), personnel responsible for preparing or maintaining information, records
and documents in connection with tax matters.

 

(b) The Purchase Price (and the elements thereof) shall be allocated among the
Assets in accordance with Schedule 11.1(b). Seller and Purchaser hereby agree to
allocate the Purchase Price in accordance with Schedule 11.1(b), to be bound by
such allocations, to account for and report the purchase and sale of the Assets
contemplated hereby for federal and state tax purposes in accordance with such
allocations, and not to take any position (whether in tax returns, tax audits,
or other tax proceedings), which is inconsistent with such allocations without
the prior written consent of the other party.

 

11.2 Cost Report Matters.

 

(a) Purchaser shall forward to Seller any and all correspondence relating to the
Seller Cost Reports or rights to settlements and retroactive adjustments on
Seller Cost Reports (“Agency Settlements”) within five (5) business days of
receipt by Purchaser. Purchaser shall not reply to any such correspondence
without Seller’s written approval. Purchaser shall remit any receipts relating
to the Seller Cost Reports or the Agency Settlements within five (5) business
days after receipt by Purchaser and will forward any demand for payments within
five (5) business days. Purchaser (and its successors-in-interest, assigns and
affiliates) shall have neither the right to offset amounts payable to Seller
under this Section 11.2 against, nor the right to contest its obligation to
transfer, assign and convey to Seller because of, outstanding claims,
liabilities or obligations asserted by Purchaser against Seller including
pursuant to the indemnification provisions of Section 10.2. Seller shall retain
all rights to Seller Cost Reports including, without limitation, any payables
resulting therefrom or receivables relating thereto and the right to appeal any
Medicare determinations relating to the Agency Settlements and Seller Cost
Reports.

 

(b) Upon reasonable notice and during normal business office hours, Purchaser
will cooperate with Seller in regard to the preparation, filing, handling, and
appeals of Seller Cost Reports. Upon reasonable notice and during normal
business office hours, Purchaser will cooperate with Seller in connection with
any cost report disputes and/or other claim adjudication matters relative to
governmental program reimbursement. Such cooperation shall include the providing
of statistics and obtaining files at the Hospital and the coordination with
Seller pursuant to adequate notice of Medicare and Medicaid exit conferences or
meetings.

 

ARTICLE 12

MISCELLANEOUS PROVISIONS

 

12.1 Entire Agreement. This Agreement, the Disclosure Schedules, the Exhibits
and the documents referred to in this Agreement contain the entire understanding
between the parties with respect to the transactions contemplated hereby and
supersede all prior or contemporaneous agreements, understandings,
representations and statements, oral or written, between the parties on the
subject matter hereof (the “Superseded Agreements”), which Superseded Agreements
shall be of no further force or effect.

 

48



--------------------------------------------------------------------------------

12.2 Further Assurances and Cooperation. Seller shall execute, acknowledge and
deliver to Purchaser any and all other assignments, consents, approvals,
conveyances, assurances, documents and instruments reasonably requested by
Purchaser at any time and shall take any and all other actions reasonably
requested by Purchaser at any time for the purpose of more effectively
assigning, transferring, granting, conveying and confirming to Purchaser, the
Assets. After consummation of the transaction contemplated in this Agreement,
the parties agree to cooperate with each other and take such further actions as
may be necessary or appropriate to effectuate, carry out and comply with all of
the terms of this Agreement, the documents referred to in this Agreement and the
transactions contemplated hereby.

 

12.3 Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and shall inure to the benefit of and be enforceable by
the respective successors and assigns of the parties hereto; provided, however,
that no party hereto may assign any of its rights or delegate any of its duties
under this Agreement without the prior written consent of the other parties,
except that Purchaser may assign any of its rights or delegate any of its duties
under this Agreement to any subsidiary or other entity that is wholly-owned,
directly or indirectly, by Purchaser, upon Seller’s receipt of Purchaser’s
guaranty of such wholly-owned subsidiary’s obligations under this Agreement in a
form reasonably acceptable to Seller.

 

12.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Virginia as applied
to contracts made and to be performed entirely within the Commonwealth of
Virginia. The parties hereby waive their right to assert in any proceeding
involving this Agreement that the law of any other jurisdiction shall apply to
such dispute; and the parties hereby covenant that they shall assert no such
claim in any dispute arising under this Agreement.

 

12.5 Amendments. This Agreement may not be amended other than by a written
instrument signed by the parties hereto.

 

12.6 Notices. Any notice, demand or communication required, permitted, or
desired to be given hereunder shall be deemed effectively given when personally
delivered, when received by telegraphic or other electronic means (including
facsimile) or overnight courier, or five (5) calendar days after being deposited
in the United States mail, with postage prepaid thereon, certified or registered
mail, return receipt requested, addressed as follows:

 

If to Seller:

 

PSH Acquisition Corporation

   

350 Poplar Drive

   

Petersburg, Virginia 23801

   

Attention: Anthony J. Vadella, President

   

Facsimile No.: (804) 861-0076

With a copy to:

 

Hunton & Williams, LLP

   

951 East Byrd Street

   

Richmond, Virginia 23219-4074

   

Attention: C. Porter Vaughan, III, Esquire and

   

                    David I. Meyers, Esquire

   

Facsimile No.: (804) 788-8218

 

49



--------------------------------------------------------------------------------

If to Purchaser:

 

HHC Poplar Springs, Inc.

   

1500 Waters Ridge Drive

   

Lewisville, Texas 75057

   

Attention: James Ken Newman, President

   

Facsimile No.: (972) 420-4060

With a copy to:

 

Strasburger & Price, LLP

   

901 Main Street, Suite 4300

   

Dallas, Texas 75202

   

Attention: David K. Meyercord, Esq.

   

Facsimile No.: (214) 651-4330

 

or at such other address as one party may designate by notice hereunder to the
other parties.

 

12.7 Headings. The section and other headings contained in this Agreement, the
Disclosure Schedules, and the Exhibits to this Agreement are included for the
purpose of convenient reference only and shall not restrict, amplify, modify or
otherwise affect in any way the meaning or interpretation of this Agreement, the
Disclosure Schedules and Exhibits thereto.

 

12.8 Confidentiality and Publicity. The parties hereto shall hold in confidence
the information contained in this Agreement, and all information related to this
Agreement, which is not otherwise known to the public, shall be held by each
party hereto as confidential and proprietary information and shall not be
disclosed without the prior written consent of the other parties; provided,
however, each party shall be permitted to provide a copy of this Agreement to
any applicable governmental or administrative authorities as reasonably required
or necessary. Accordingly, Purchaser and Seller shall not discuss with, or
provide nonpublic information to, any third party (except for such party’s
attorneys, accountants, directors, officers and employees, the directors,
officers and employees of any affiliate of any party hereto, and other
consultants and professional advisors) concerning this transaction prior to the
Effective Time, except: (a) as required in governmental filings or judicial,
administrative or arbitration proceedings; (b) pursuant to public announcements
made with the prior written approval of Seller and Purchaser; or (c) as
otherwise required by applicable law. The rights of Seller under this Section
12.8 shall be in addition and not in substitution for the rights of Seller and
Seller’s affiliates under the Confidentiality Agreement, which shall survive
Closing as provided therein.

 

12.9 Third Party Beneficiary. None of the provisions contained in this Agreement
is intended by the parties, nor shall be deemed, to confer any benefit on any
person not a party to this Agreement.

 

12.10 Expenses and Attorneys’ Fees. Except as otherwise provided in this
Agreement, each party shall bear and pay its own costs and expenses relating to
the preparation of this Agreement and to the transactions contemplated by, or
the performance of or compliance with any condition or covenant set forth in,
this Agreement, including without limitation, the disbursements and fees of
their respective attorneys, accountants, advisors, agents and other
representatives, incidental to the preparation and carrying out of this
Agreement, whether or not the transactions contemplated hereby are consummated.
The parties expressly agree that the following shall be borne by Purchaser and
Purchaser shall indemnify Seller against and hold Seller harmless from: (a) all
costs of the Title Commitment and the Title Policy; (b) all costs of

 

50



--------------------------------------------------------------------------------

the Survey; (c) all costs of environmental surveys; (d) all sales or transfer
taxes and recording charges in connection with the conveyance of the Assets to
Purchaser, except that Seller shall bear the grantor’s tax imposed by Virginia
law with respect to the transfer of the Owned Real Property by Seller pursuant
to this Agreement; and (e) the fee in the amount of $75,000 payable to Dan Smith
as the financial advisor to the Seller. If any action is brought by any party to
enforce any provision of this Agreement, the prevailing party shall be entitled
to recover its court costs and reasonable attorneys’ fees.

 

12.11 No Waiver. Any term, covenant or condition of this Agreement may be waived
at any time by the party which is entitled to the benefit thereof but only by a
written notice signed by the party expressly waiving such term or condition. The
subsequent acceptance of performance hereunder by a party shall not be deemed to
be a waiver of any preceding breach by any other party of any term, covenant or
condition of this Agreement, other than the failure of such other party to
perform the particular duties so accepted, regardless of the accepting party’s
knowledge of such preceding breach at the time of acceptance of such
performance. The waiver of any term, covenant or condition shall not be
construed as a waiver of any other term, covenant or condition of this
Agreement.

 

12.12 Severability. If any term, provision, condition or covenant of this
Agreement or the application thereof to any party or circumstance shall be held
to be invalid or unenforceable to any extent in any jurisdiction, then the
remainder of this Agreement and the application of such term, provision,
condition or covenant in any other jurisdiction or to persons or circumstances
other than those as to whom or which it is held to be invalid or unenforceable,
shall not be affected thereby, and each term, provision, condition and covenant
of this Agreement shall be valid and enforceable to the fullest extent permitted
by law.

 

12.13 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement, binding on all of the
parties hereto.

 

(Remainder of Page Intentionally Left Blank)

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Asset Purchase Agreement has been executed and
delivered as of the day and year first above written.

 

SELLER:

  PURCHASER:

PSH ACQUISITION CORPORATION,

a Virginia corporation

 

HHC POPLAR SPRINGS, INC.,

a Virginia corporation

By:

 

/s/ Anthony J. Vadella

--------------------------------------------------------------------------------

 

By:

 

/s/ Ronald C. Drabik

--------------------------------------------------------------------------------

Name:

 

Anthony J. Vadella

 

Name:

 

Ronald C. Drabik

Title:

 

President and Chief Executive Officer

 

Title:

 

Senior Vice President – Finance

and Administration

 

52



--------------------------------------------------------------------------------

GUARANTY

 

Horizon Health Corporation (“Guarantor”), a Delaware corporation and the parent
corporation of HHC Poplar Springs, Inc., a Virginia corporation (“Purchaser”),
absolutely, unconditionally and irrevocably guarantees the full, complete and
prompt performance of all of the obligations, covenants, agreements and
liabilities of Purchaser to PSH Acquisition Corporation (“Seller”) under and
pursuant to the foregoing Asset Purchase Agreement between Seller and Purchaser
dated as of May 13, 2004 (the “Purchase Agreement”), including any agreements
ancillary thereto, of whatsoever nature (collectively, the “Guaranteed
Obligations”). The Seller may waive, exchange, subordinate, release, surrender
or in any other manner deal with Purchaser without affecting Guarantor’s
obligations hereunder. Guarantor waives all notices, including notice of (i)
Seller’s acceptance of this Guaranty, Seller’s intention to act or Seller’s
action hereunder; (ii) the existence or creation of or any alteration in any of
the Guaranteed Obligations; (iii) any default by Purchaser; and (iv) the
obtaining, enforcing or releasing of any other guaranty or of any pledge,
assignment or security for any of the Guaranteed Obligations and all other
notices related to the Guaranteed Obligations. Seller may proceed against
Guarantor without first proceeding against Purchaser for the Guaranteed
Obligations and is not required to join Purchaser in any proceeding against
Guarantor; provided, however, as a condition precedent to the commencement of
any action against Guarantor, Seller shall first comply with all procedures
specified in the Purchase Agreement or any agreement ancillary thereto with
respect to actions taken against Purchaser. This Guaranty shall remain in full
force and effect and be binding upon Guarantor, its successors and permitted
assigns until all of the Guaranteed Obligations have been satisfied in full.

 

EXECUTED as of the 13th day of May, 2004.

 

HORIZON HEALTH CORPORATION

By:

 

/s/ Ronald C. Drabik

--------------------------------------------------------------------------------

   

Ronald C. Drabik

   

Senior Vice President – Finance and

   

Administration

 

53



--------------------------------------------------------------------------------

FIRST AMENDMENT

 

TO

 

ASSET PURCHASE AGREEMENT

 

by and between

 

PSH ACQUISITION CORPORATION

 

as Seller

 

and

 

HHC POPLAR SPRINGS, INC.

 

as Purchaser

 

Dated as of June 1, 2004



--------------------------------------------------------------------------------

FIRST AMENDMENT TO

ASSET PURCHASE AGREEMENT

 

This First Amendment to Asset Purchase Agreement (the “First Agreement”) is made
and entered into as of June 1, 2004 by and between PSH ACQUISITION CORPORATION,
a Virginia corporation (“Seller”), and HHC POPLAR SPRINGS, INC., a Virginia
corporation (“Purchaser”).

 

WHEREAS, Seller and Purchaser entered into that certain Asset Purchase
Agreement, dated as of May 13, 2004 (the “Purchase Agreement”), which provides
for the purchase of substantially all of the assets of the Seller by Purchaser;
and

 

WHEREAS, Seller and Purchaser have agreed that (i) the Excluded Assets shall
include all Accounts Receivable of the Seller and not only the Government
Receivables of Seller, and (ii) as a result thereof, it is no longer desirable
to implement the escrow arrangements provided for in Section 1.11 of the
Purchase Agreement; and

 

WHEREAS, Seller and Purchaser desire to amend the Purchase Agreement to reflect
such changes in the terms of the transaction contemplated by the Purchase
Agreement;

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises and covenants contained, the parties hereto agree as follows:

 

1. Amendment to Purchase Agreement. Notwithstanding any provision of the
Purchase Agreement to the contrary, Seller and Purchaser hereby agree that:

 

(a) The Excluded Assets shall include any and all Accounts Receivable of the
Seller;

 

(b) Section 1.7 of the Purchase Agreement is hereby amended to delete all
Accounts Receivable of the Seller from the Assets to be conveyed by Seller to
Purchaser; and

 

(c) Section 1.8 of the Purchase Agreement is hereby amended to include all
Accounts Receivable of the Seller as an Excluded Asset.

 

2. Net Working Capital of Seller. Seller and Purchaser agree that, for the
purposes of Section 1.11(c) of the Purchase Agreement, the estimated Net Working
Capital of the Seller as of April 30, 2004, as calculated in accordance with the
terms of the Purchase Agreement and excluding all Accounts Receivable of the
Seller in accordance with this First Amendment, is a negative $408,961.14. Such
calculation of the estimated Net Working Capital of the Seller is reflected in
the attached spreadsheet dated as of April 30, 2004 and the parties agree that
Seller’s delivery hereby of such estimated Net Working Capital shall satisfy
Seller’s obligations under Section 1.11(c) in all respects. The Net Working
Capital of the Seller to be determined as of the Effective Time pursuant to
Section 1.11(d) of the Asset Purchase Agreement shall be made in the same manner
as and shall include only the same balance sheet accounts listed on the attached
spreadsheet updated to reflect the balances of such accounts as of the Effective
Time. For the purposes of the final determination of Net Working Capital of the
Seller as of the Effective Time, Seller and Purchaser agree that (i) all
Accounts Receivable of the Seller shall not be

 

1



--------------------------------------------------------------------------------

considered a “current asset” of Seller conveyed to Purchaser and (ii) Purchaser
shall deliver to Seller its determination of the Net Working Capital as of the
Effective Time within ninety (90) days after the Closing (instead of 180 days as
originally contemplated by Section 1.11(d) of the Purchase Agreement) and the
other terms and procedures set forth in Sections (d) and (e) of Section 1.11
shall apply to such revised delivery date.

 

3. Adjustment to Closing Purchase Price Payment. Seller and Purchaser hereby
agree that, since all Accounts Receivable of the Seller are Excluded Assets
under the Purchase Agreement pursuant to this First Amendment, which has
accordingly resulted in the estimated Net Working Capital of the Seller as of
the closing date being a negative $408,961.14, the amount of the Closing
Purchase Price Payment shall be reduced by such amount and as so reduced shall
be the amount of Twenty-Nine Million One Hundred Forty-One Thousand Thirty-Eight
and 86/100s Dollars ($29,141,038.86).

 

4. Escrow Agreement. Purchaser and Seller agree that, since all Accounts
Receivable of the Seller are Excluded Assets under the Purchase Agreement
pursuant to this First Amendment and that results in the estimated Net Working
Capital of Seller being a negative number, Purchaser shall have no obligation to
make at Closing any Working Capital Escrow Deposit as contemplated by Section
1.11(b) of the Purchase Agreement. Accordingly, Seller and Purchaser agree that
the parties will not enter into the Escrow Agreement as contemplated by the
Purchase Agreement. After the final determination of the actual Net Working
Capital of the Seller as of the Effective Time as determined in accordance with
Section 1.11 of the Purchase Agreement, as amended by this First Amendment, if
the actual Net Working Capital of Seller as of the Effective Time is less than a
negative $408,961.14, then the amount of such difference shall be paid by Seller
to Purchaser and, if the actual Net Working Capital of Seller as of the
Effective Time is greater than a negative $408,961.14, then the amount of such
difference shall be paid by Purchaser to Seller (such payment as applicable by
Seller or Purchaser shall be made within five (5) business days after the final
determination of the actual Net Working Capital of Seller as of the Effective
Time pursuant to the provisions of Section 1.11 of the Purchase Agreement, as
amended by this First Amendment).

 

5. Transition Services. For the purposes of Section 5.8 of the Purchase
Agreement relating to certain transition services to be provided by Purchaser,
Seller and Purchaser agree that Purchaser shall collect on Seller’s behalf, in
accordance with and subject to the provisions of Section 5.8 of the Purchase
Agreement, all Accounts Receivable of the Seller and not only the Government
Receivables of the Seller.

 

6. Ratification; Conflicts. As amended to the extent set forth in this First
Amendment, the parties hereby ratify and confirm the Purchase Agreement in all
respects, except that if any provision of this First Amendment conflicts either
expressly or by necessary implication with any provision of the Purchase
Agreement (including, without limitation, Sections 1.2, 1.4(k), 1.5(b), 1.5(i),
1.7(g), 1.7(p), 1.8(e), 1.11(b), 1.11(f) and 2.17, Schedule 1.11 and the other
provisions referenced in this First Amendment), this First Amendment shall take
precedence.

 

2



--------------------------------------------------------------------------------

7. General Provisions.

 

(a) Definitions. Capitalized terms used in this First Amendment that are not
expressly defined herein shall have the meanings assigned to such terms in the
Purchase Agreement.

 

(b) Entire Agreement. This First Amendment contains the entire and complete
understanding and agreement between the parties, and supersedes all prior or
contemporaneous agreements or understandings, with respect to the subject matter
hereof.

 

(c) Successors and Assigns. All of the terms and provisions of this First
Amendment shall be binding upon and shall inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto.

 

(d) Governing Law. This First Amendment shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Virginia as applied
to contracts made and to be performed entirely within the Commonwealth of
Virginia. The parties hereby waive their right to assert in any proceeding
involving this First Amendment that the law of any other jurisdiction shall
apply to such dispute; and the parties hereby covenant that they shall assert no
such claim in any dispute arising under this First Amendment.

 

(e) Third Party Beneficiary. None of the provisions contained in this Agreement
is intended by the parties, nor shall be deemed, to confer any benefit on any
person not a party to this First Amendment.

 

(f) Counterparts. This First Amendment may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement, binding on all of the
parties hereto.

 

(Remainder of Page Intentionally Left Blank)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment to Asset Purchase Agreement has been
executed and delivered as of the day and year first above written.

 

SELLER:

 

PURCHASER:

PSH ACQUISITION CORPORATION,

a Virginia corporation

 

HHC POPLAR SPRINGS, INC.,

a Virginia corporation

By:

 

/s/ Anthony J. Vadella

--------------------------------------------------------------------------------

 

By:

 

/s/ Ronald C. Drabik

--------------------------------------------------------------------------------

Name:

 

Anthony J. Vadella

 

Name:

 

Ronald C. Drabik

Title:

 

President and Chief Executive Officer

 

Title:

 

Senior Vice President – Finance

and Administration

 

Acknowledgement of Guarantor

 

Horizon Health Corporation as the guarantor of the obligations of Purchaser
under the Purchase Agreement hereby acknowledges the foregoing First Amendment
to Asset Purchase Agreement and agrees that such First Amendment does not
modify, amend or limit in any respect its obligations as guarantor of the
obligations of the Purchaser under the Purchase Agreement and its guaranty shall
remain applicable to the obligations of the Purchaser under the Purchase
Agreement as amended by this First Amendment.

 

HORIZON HEALTH CORPORATION

By:

 

/s/ Ronald C. Drabik

--------------------------------------------------------------------------------

Name:

 

Ronald C. Drabik

Title:

  Senior Vice President – Finance and Administration

 

4